 RUSSELL MOTORS, INC.351RussellMotors, Inc.andLocal 259, United Automo-bile,Aerospace,andAgriculturalImplementWorkers of America International UnionAmalgamated Local Union355 andLocal 259, UnitedAutomobile,Aerospace,and Agricultural Imple-ment Workers of America International Union.Cases 29-CA-2136 and 29-CB-920July 21, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn January 21, 1972, Trial Examiner Stanley N.Ohlbaum issued the attached Decision in thisproceeding.Thereafter,Respondent AmalgamatedLocal Union 355 filed exceptions and a supportingbrief,and the Charging Party and the GeneralCounsel filedansweringbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions,2 and to adopt hisrecommended Order, except as modified herein.The Trial Examiner recommended,interaka,thatRespondent Local 355 jointly and severally withRespondent Russell: (1) reimburse each employee ofRussell who has paid "or been charged," by checkoffor directly under the unlawful agreement datedSeptember 10, 1970, any initiation fees, dues, or othercharges, together with "interest at the maximumlawful rate under the law of the State of New York;"and (2) reimburse the Charging Party (UAW, Local259) "for its organizing expenses incurred in connec-tion with the service employees of Russell Motors,Inc., on and since September 14, 1970, and for itsreasonable attorneys' fees and disbursements in theconsolidated proceeding...." Further, the TrialExaminer recommended,inter alia,that (3) Local 355individually cease, for 3 years from the date of thefinal Order in this case, from representing employeesof any employer unless and until it shall be dulycertified by the Board following a Board election;and from issuing to any employer or employee anyauthorization or membership application card unlessprinted thereon were certain prescribed words statingthat the Board had found Local 355 "guilty ofcollusion with employers to violate rights of employ-ees," and that Local 355 "had been adjudged to be incontempt of court." Finally, the Trial Examinerrecommended that (4) Local 355 mail a copy of the"Notice to Members" to each member of Local 355;and (5) that it cease utilizing officials, supervisors, oragents of any employer to organize such employer'semployees.Respondent Local 355 has excepted to the forego-ing provisions of the Trial Examiner's recommendedOrder on the ground that they are punitive and notremedial.We find merit in these exceptions for thereasons hereinafter set forth.1.The Trial Examiner's Order would requireRespondents, jointly and severally, to reimburseRespondent Russell's employees for all initiationfees, dues, and other payments paid by or "charged"to them, "plus interest at the maximum lawful rateunder the law of the State of New York."The Trial Examiner did not specify whether the"maximum lawful rate" was to be that applied by theState of New York to retail installment sales, orcommercial or personal loans, or any of the myriadother types of financial indebtedness. In our opinion,the effective administration of the Act is best servedby remedies which, except as otherwise directed byCongress, are uniformly applicable throughout theBoard's jurisdiction.That purpose cannot beachieved by tailoring a remedy to fit the lawsregarding lawful interest rates of the various Statesand Territories within ourjurisdiction.Therefore, we find that the purposes of the Act canbest be effectuated by requiring Respondents tomake the reimbursements only for exactions actuallypaid, whether directly or by checkoff, with interest atiRespondentLocal 355 has excepted to certain credibilityfindingsmade by theTrial Examiner It is the Board's establishedpolicy not tooverrule a Trial Examiner's resolutions with respectto credibilityunless theclear preponderance of all the relevant evidence convinces us that theresolutions were incorrectStandardDry WallProducts,Inc, 91NLRB 544,enfd 188 F.2d362 (C.A. 3)We havecarefully examined the record andfind no basisfor reversinghis findingsRespondentLocal 355 alsoexcepts to the Trial Examiner's finding that itand Respondent Russell did not execute their contract on September 10,1970, on the ground,inter aha,that Russell's payroll records reflect that theemployees were paid on Friday,September 18, the increased wages requiredby thecontract,which wageswerefor the work weekbeginning September10 and endingSeptember 16 Therefore, Local 355 argues, the contract wasexecuted and the new wage rates were put intoeffect onSeptember 10We do not agreeThe recorddoes not reflect on whatdate the payrollrecords were made up, andtherefore the payroll might havebeen calculatedas late as September 18 Furthermore, we find substantial evidencethat thecontractwas in fact executedonor afterSeptember15, 19702 In adoptingthe TrialExaminer's conclusions with respect to Respon-dent Russell Motors,Inc , we note that Russell has filed no exceptions to theTrialExaminer'sDecision198 NLRB No. 58 352DECISIONSOF NATIONALLABOR RELATIONS BOARDthe rate of 6 per centper annumas explicated in theBoard'sDecisioninIsisPlumbing & Heating Co.,138 NLRB 716, and we shall so order.2.We find that the circumstances of this case donot justify requiring Respondents to reimburse theUAW for its organizingexpensesincurredat Russell!Motors since September 14, 1970, and for itsattorneys' fees and disbursements incurred because,of this proceeding.The UAW appeared at Respondent Russell's plant(several days after Respondent Local 355 had begunitsorganizing campaign, and conducted a briefcampaign of its own. The UAW thereafter demandedprecognition of RespondentRussell,which the latter,refused.Whateverexpenseswere incurred by theUAW would have been incurred even if Respondent'355 had not committed the unfair labor practicesfound.With respect to RespondentRussell, the TrialExaminer stated thatRussellshould bear the costs oftheUAW's campaign because, despite the Board'searlierorder and the subsequent consent decreeentered by the United States Court of Appeals forthe Second Circuit on March 22, 1968, followingRussell'sunlawful refusal to bargain with the UAW,Russell announced to its employees in September1970 that it would not (and in fact did not) recognize,theUAW as their representative. We do not adoptthis reasoning. ParticularlysinceRussell has notbeen charged with unlawfully refusing to bargainwith the UAW in September 1970, there is nojustification for requiring Russell to finance theUAW's renewed organizing efforts at that time.With respect to the reimbursement of the UAW foritsattorneys' fees and disbursements, we find thatsuch an order will not effectuate the policies of theAct. As the Board stated inHeck's, Inc: 3Such protection of the public interest as mayresult from the charging party's participation inlitigationmust be regarded, we believe, asincidental to its efforts to protect its own privateinterests.Given this statutory framework, weconclude that the public interest in allowing the3 191 NLRBNo. 146.4Tiidee Products, Inc.,194 NLRBNo. 198, andTiidee Products,Inc.,196NLRB No.27, areinapplicable to the instant case. In those cases the Boardfound that the frivolous litigationby theRespondent in those cases justifiedan order for reimbursement of litigation expenses. In the instant case we donot find the Respondent's defenses to be frivolous because of the numerouscredibility resolutions made by the Trial Examiner and the otherrelativelyclose factual and legal questions involved.5We rejected a similar recommendationinRaymondBuick,Inc.,173NLRB 1292,as modified 182 NLRB 504. See alsoVanellaBuick Opel, Inc.,194 NLRB No. 123.6We note in this regard that, while RespondentLocal 355 has beenfoundby the Boardand the courts in several prior cases to have engaged inthis type of unlawful conduct, yetinN. L. R.B. v. AmalgamatedLocal Union355,No. 69-C-1560 (D.C.N.Y., Oct. 23, 1970), U.S.District Judge Dooling,acting as Special Masterfor the Courtof Appealsfor theSecondCircuit,!found thatLocal 355 represents some 5,000 membersin approximately 275units among automobile dealers and wholesale and retail oil distributors oniLong Island and Staten Island,New York,and New Jersey as far south asCharging Party to recover the costs of itsparticipation in this litigation does not overridethe general and well-established principle thatlitigation expenses are ordinarily not recoverable.Therefore, we will not adopt this provision of theTrial Examiner's recommended Order.43.We find that the Trial Examiner's recommend-ed Order that Respondent Local 355 cease for 3years from representing any employees (not alreadyvalidly represented by it), unless and until it shall beduly certified by the Board,5 and from issuingmembership application or authorization cards,unless they containstatementsthat it has been foundguilty of collusion with employers in violating thestatutory rights of employees and has been adjudgedtobe in contempt of court, are not appropriateaffirmative provisions to achieve the purely remedialobjectives of the Act. Neither of these provisions isaddressed to the particular unfair labor practicescommitted by Respondent Local 355 in the instantcase. Although we agree with the Trial Examiner thatRespondent Local 355 has demonstrated a proclivityfor repeating the type of unlawful conduct in theinstant case, the employee rights violated herein willnot be preserved or restored by requiring Respon-dent Local 355 to carry a scarlet letter.6 Theobjectives of the Act will be adequately served by abroad cease-and-desist order forbidding repetition ofsimilar conduct, which may hereafter be enforced bya court of appeals, thereby subjecting RespondentLocal 355 to contempt proceedings in the event itdoes not comply with such a court order.We shall, therefore, not adopt these provisions ofthe Trial Examiner's recommended Order.4.Additionally,we reject the Trial Examiner'srecommendation that Respondent Local 355 berequired to mail a copy of the "Notice to Members"to each of its members. Aside from the several casesenumerated by the Trial Examiner, in which theBoard and the courts of appeals have alreadyestablished appropriate remedies,7the instant casecontains no evidence that Local 355's other 5,000Camden.Presumably,these members were lawfully organized.7E.g., inN.L.R.B.v. AmalgamatedLocal Union 355,Nos. 28451, 30236,and 30405, (C.A. 2, July 12, 1971), the court,adopting the findings of itsSpecialMaster(see In.6,supra),adjudicatedLocal355 and itsrepresentatives,Tolkow andStirt,in contempt of its earlier decrees byengaging in conduct similar to that in the instant case and ordered,interalia,that:In order toinsure compliance with the foregoing provisions, it isfurtherordered that upon failure of the respondents to purgethemselves of contempt as herein provided,this Court will deal furtherwith the matterby imposinga compliance fine of $10,000 upon therespondentLocal 355 and$2000 each upon the respondents BernardTolkow and HenryStirt for each future violation of the decrees of theCourt andif the violation is of a continuing nature,further compliancefines of $1000 per day againstLocal 355 and $200 perday againstBernard Tolkow and Henry Stirt foreach day thatsuch violationcontinuesand by suchmeans asthe Courtshall determine includingthe issuance of attachment againstany Unionofficeror agentresponsible for such non-compliance. RUSSELL MOTORS, INC.;members, in some 275 bargaining units, wereorganized in violation of the Act.Without thatevidence, no basis exists for this provision of therecommended Order inasmuch as it is not directedtoward remedying any unfair labor practices.5.Finally,we find that it is unnecessary torequireRespondent Local 355 to cease using anyemployer's officials, supervisors, or agents to organ-ize that employer's employees. Such conduct isproscribed by the broad provision of the recom-mended Order requiring Respondent 355 to ceaserestraining or coercing any employee in the exerciseof his statutory right to engage in, or to refrain fromengaging in, protected concerted activities, which wefind amply warranted in this case and which we shalltherefore adopt.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, as modified herein,and hereby orders that Respondents, Russell Motors,Inc., its officers, agents, successors, and assigns,Village of Roslyn, Nassau County, New York, andAmalgamated Local Union 355, its officers, agents,and representatives, shall take the action set forth intheTrialExaminer's recommended Order, as somodified:1.Delete from paragraph A 4a of the recom-mended Order the words "or been charged" and thewords "the maximum lawful rate under the law ofthe State of New York," and substitute for the latterthe words "6 percent per annum."2.Delete paragraph A 5 from the recommendedOrder.3.Delete from section C of the recommendedOrder paragraphs 2, 3, 5, and 7 and renumber theremainingparagraphs accordingly.4.Substitute the attachedAppendixA andAppendix B for those attached to the Trial Examin-er'sDecision.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a full trial at which we and all other parties hadthe opportunity to call witnesses and present evidence,theNational Labor Relations Board had decidedthat RussellMotors, Inc., and Amalgamated LocalUnion 355 have violated the National Labor Rela-tions Act and it has ordered us to post this notice toour employees and. to live up to its terms.353TheNationalLaborRelationsAct guaranteescertain rights, among them the right of employees toselect a representative of their own free choice tobargain for them as a group with their employer. TheNational Labor Relations Board has decided that weviolated this right of yours by assisting in bringingAmalgamated Local Union 355 into the shop torepresent you, by our indicating to you that we preferthat union in the shop rather than UAW Local 259,and by saying that we would not deal with UAWLocal 259 but would go out of business instead. TheNational Labor Relations Board has decided thatthese actions and statements by us violated the law.We will not do such things or say such things again.WE WILL withdraw recognition from Local 355as your bargaining representative.WE WILL stop giving any effect to the "collec-tiveagreement"entered into between RussellMotors, Inc., and Local 355, dated September 10;1970.However, this will not affect your wagerates, holidays, hospitalization, or other benefits.WE WILL stop giving any effect to yourmembership cards in Local 355, signed at anytime on or after September 8, 1970, and we willnot recognize Local 355 as your representativeunlessLocal 355 is officially certified as yourbargaining representative after a secret ballotelection held by the National Labor RelationsBoard.WE WILL stop giving effect to any pay deduc-tion checkoff authorization signed by you, at anytime on or after September 8, 1970, for paymentto Local 355 of anyunion initiation fees, dues, orother moneys; and we will return those cards toyou.WE WILL, jointly and severally with Local 355,refund to you, with 6-percent interest, all moneyspaid over by you to Local 355 or withheld by usfrom your wages at any time since September 10,1970, for the purpose of being paid over to Local355 for union initiation fees, dues, or othercharges; andWE WILL make our books andrecords available toagentsof the National LaborRelations Board to compute and to show that wehave complied with this requirement.WE WILL NOT directly or indirectly give,contribute, promise, or hold out any financial orother support, aid, assistance, or preferentialtreatment to any labor organization.WE WILL NOT directly or indirectly authorize orallow any official, supervisor, or agent of RussellMotors, Inc., to enlist or solicit any of ouremployees to join any labor organization.WE WILL NOT in any manner interfere with,restrain, or coerce any employee in his choice of 354DECISIONSOF NATIONALLABOR RELATIONS BOARDUAW Local 259, or any other labor organization,as his bargaining representative.WE WILL NOT threaten to refuse to recognize,negotiate, or deal with UAW Local 259 (or anyother labor organization) in the event our employ-ees select UAW Local 259 (or any other labororganization so selected) as their bargainingrepresentative.WE WILL NOT threaten to shut down our shopor business or any part of it if our employeesselectUAW Local 259, or if any other labororganization, as their bargaining representative.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of theright to self-organization to form, join, or assistany labor organization, to bargain collectivelythrough representatives of your own choosing, toengage in concerted activities for the purpose ofcollectivebargaining or other mutual aid orprotection, or to refrain from any or all suchactivities.We give you our assurance that you are all free tojoin or not to join UAW Local 259 or any otherunion (or, if you prefer, no union), as you see fit,without any interference, restraint, coercion, threat,or reprisal from us in any way, shape, or form.RUSSELL MOTORS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Fourth Floor, 16 Court Street,Brooklyn,NewYork11201,Telephone212-596-3535.APPENDIX BNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial at which we and all other parties hadthe opportunity to call witnesses and present evidence,theNational Labor Relations Board has decidedthatAmalgamated Local Union 355 and RussellMotors, Inc., have violated the National LaborRelations Act and it has ordered us to post thisnotice to our members and to live up to its terms.The National Labor Relations Act among otherthings guarantees employees the right to be repre-sented by labor organizations of their own freechoice.The National Labor Relations Board hasdecided that Amalgamated Local Union 355 violatedthis requirement of law by entering into a "sweet-heart contract" with Russell Motors, Inc., in or aboutSeptember 1970, after using Russell supervisors toget Russell employees to sign Local 355 membershipcards.The "sweetheart contract" recognized Local355 and required Russell employees to remainmembers of Local 355 with a wage "checkoff" ofunion initiation fees and dues to Local 355. TheNational Labor Relations Board has decided thatthese activities violated the law.We will not do suchthings again.WE WILL stop giving effect to the "collectiveagreement" entered into between Local 355 andRussellMotors, Inc., dated September 10, 1970.WE WILL stop giving effect to any Local 355membership card signed by any service employeeof Russell Motors, Inc., on or after September 8,1970.WE WILL stop acting, purporting to act, orholding ourselves out as the representative of anyservice employees unit, or any member thereof, ofRussellMotors, Inc., unless and until we areofficiallycertified as bargaining representativeafter a secret ballot election held by the NationalLabor Relations Board.WE WILL stop giving effect or demanding thateffect be given to any pay deduction checkoffauthorization signed by any Russell Motors, Inc.,service employee at any time on or after Septem-ber 8, 1970, for payment to Local 355 of anyunion initiation fees, dues, or other moneys; andWE WILL return all such authorizations to theemployees involved.WE WILL, jointly and severally with RussellMotors, Inc., refund to each service employee ofRussellMotors, Inc., with interest, all moneysreceived by us from Russell Motors, Inc., pur-suant to any checkoff authorization signed byhim on or after September 8, 1970, as well as anymoneys, with interest, for initiation fees, uniondues,or other charges paid by any serviceemployee of Russell Motors, Inc., based on anymembership card executed by him on or afterSeptember 8, 1970. WE WILL make our books andrecords available to agents of the National LaborRelations Board to compute and to show that wehave complied with this requirement.WE WILL NOT cause or attempt to cause anyemployer to discriminate against any employee inviolation of Section 8(a)(3) of the National LaborRelations Act, as amended.WE WILL NOT in any other manner restrain or RUSSELL MOTORS, INC.355coerce any employee in the exercise of the right toself-organization, to form, join, or assist any labororganization, to bargain collectively throughrepresentatives of his own choice, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any or all such activities.AMALGAMATED LOCALUNION 355(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Fourth Floor, 16 Court Street,Brooklyn,NewYork11201,Telephone212-596-3535.TRIAL EXAMINER'S DECISIONPRELIMINARY STATEMENT; ISSUESSTANLEY N. OHLBAUM, Trial Examiner: This consolidat-ed proceeding under the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151,et seq(Act), was heard byme in Brooklyn, New York, continuously from July 7through July 23, 1971,1 with all parties represented bycounsel,who were afforded full opportunity to adducetestimonial and documentary proof, cross-examine, argueorally,propose findings and conclusions, and submitbriefs.Subsequent to the hearing, pursuant to timeextension granted on application, a letter memorandumwas filed on September 8, 1971, by counsel for theCharging Party.The principal issues presented are whether RespondentEmployer (Russell Motors, Inc.; Russell) violated Section8(a)(2), (3), and (1) of the Act and whether RespondentUnion (Amalgamated Local Union 355; Local 355)violated Section 8(b)(1)(A) and (2) of the Act, throughentering into and maintaining in effect between them anEmployer-assisted or "sweetheart contract" granting recog-nition to Local 355 as the assisted and favored exclusivebargaining representative of Russell employees, who werethereby required to maintain their membership in Local355 in order to retain their jobs, and required to pay unionfees and dues to Local 355 through automatic "checkoff"payroll deductions by Russell, while at the same timeIThe proceeding is based on charges filed by Local 259, UnitedAutomobile, Aerospace and Agricultural Implement Workers of AmericaInternationalUnion (UAW Local 259) on September 28, 1970 (Case29-CA-2136) and March 8, 1971 (Case 29-CB-920) with the Board'sRegional Director for Region 29, who on March 8, 1971, issued a complaintinCase 29-CA-2136 and on March 31, 1971, consolidated the two casesand issueda consolidated amended complaint, which was superseded onApril 15, 1971, by a second consolidated amended complaint Thatrelinquishing their right to strike; and throughRussell'sthreats to its employees to refuse to deal with, but insteadto go out of business if called upon to deal with, UAWLocal 259 (Charging Party here), a rival labororganization.Upon the entire record2 and my observation of thetestimonialdemeanor of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.PARTIES; JURISDICTIONAt all material times, Respondent Russell Motors, Inc., aNew York corporation with its principal office and placesof business in the county of Nassau, State of New York,has been in the business of retail selling, distributing, andrepairing automobiles and related products. During therepresentative 12-month period immediately antedatingissuance of the complaint, Russell derived gross revenuesexceeding $500,000 from that business. In the course ofthose business operations in the same period, Russellpurchased and caused to be transported merchandisevalued in excess of $50,000 directlyin interstatecommerceto New York State from other States.Ifind that at all materialtimesRespondentRussellMotors, Inc., has been and is an employer engaged incommerce within themeaningof Section 2(2), (6), and (7)of the Act; that Respondent Amalgamated Local Union355 has been and is a labor organization within themeaning of Section 2(5) of the Act; and that jurisdiction isproperly asserted in this proceeding.II.ALLEGED UNFAIR LABOR PRACTICESA.BackgroundRespondent Russell is a retailer and servicer of newBuick and Opel automobiles, and also retails and repairsused automobiles of American vintage. It has two places ofbusiness, each in the village of Roslyn, Nassau County,New York: one at 1039 Northern Boulevard (main office,new-and used-car sales department, "Make-Ready" de-partment, and body department and paint shop) and theother at 1900 Northern Boulevard (parts department andrepair shop). The events to be described involved andoccurred at both locations.Around nud-1966 Russell employees organized underUAW Local 259, which after a Board-supervised electionwas certified by the Board on July 20, 1966, as theirexclusivecollective-bargainingrepresentative(Case29-RC-516). Thereafter, on November 16, 1966, in acomplaint proceeding institutedagainstRussell by theBoard, Russell stipulated-without admission of violationof the Act-to the entry of a Board order and UnitedStates Court of Appeals decree requiring Russell to ceaseand desist from refusing to bargain collectively in goodcomplaint was furtheramended at the hearing herein2Hearing transcriptas corrected by orderon unopposed motion at thehearing,and as further correctedin respect to certainobvious andtypographical errors listed on attached "Appendix C[omitted frompublication I"The voluminous transcriptcontainsother obvious, typo-graphical,insubstantialor not directlymatenal errors which, for reasons ofpracticalityand in the absence of applicationby the parties,have been leftuncorrected 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDfaithwithUAW Local 259;to cease and desist frommaking unilateral changes in wages and other terms andconditions of employment without bargainingwith UAWLocal 259;to cease and desist from refusing to furnishnecessary bargaining datatoUAW Local259; to ceaseand desist from inducing employees to abandon orwithdraw from membershipinUAW Local 259 orotherwise undermine that Union's status as bargainingrepresentative,such as by initiating or circulating orencouraging employees,to sign a petition rejecting thatUnion;and to cease and desist from"in any other mannerinterferingwith,restraining or coercing employees in theexercise of rights guaranteed in Section7 of the Act."(Case 29-CA-744; G.C. Exhs. 7Aand B.)The Board order(March 5, 1968)and court Decree enforcing that order alsorequired Russell to bargain collectively withUAW Local259 as Russell employees'exclusive representative and topost notices to its employees to that effect.(Ibid.)According to Russell President Philpit,in the course of orsubsequent to the foregoing there was a strike or attemptedstrike by UAW Local 259.B.RussellSupervisoryHierarchyUnderstanding of the events to be described requiresknowledge of the supervisory status in Russell's organiza-tionalhierarchy of various persons involved in thoseevents.Accordingly,we initially consider that question inrelation to the persons with whom we are here concerned.3Section 2(11) of the Act defines a "supervisor" to be:.. . any individual having authority,in the interest ofthe employer,to hire,transfer,suspend,lay off, recall,promote,discharge,assign,reward,or discipline otheremployees,or responsiblyto direct them,or to adjusttheir grievances,or effectivelyto recommend such action,if in connection with the foregoing the exercise of suchauthority is not of a merely routine or clerical nature,but requires the use of independent judgment. [Empha-sis supplied.]Whatever a "supervisor"may otherwise be thought to be, itis of course this definition which is controlling for purposesof the Act and this proceeding.It is clear that the centralfeature of the definition is direct or effective recommenda-torypower over subordinates. Since Congress chose toenumerate the quoted powers in the disjunctive,possessionof any of them is sufficient to constitute the possessor asupervisor.NLRB Twenty-fifthAnnual Report(1960), p.45;N.L.R.B. v. Elliott-WilliamsCo.,345 F.2d 460, 463(C.A. 7);N.L.R.B. v.City Yellow Cab Company,344F.2d575, 580(C.A. 6). It hasfrequently been pointed out that,as succinctly capsulatedinN.L.R.B. v. Swift and Company,3 1 e, "service" employees-the same or substantially the same as theunit in the 1966 Board representation and complaint proceedings (Cases29-RC-516 and 29-CA-744) alluded to above The instant proceedinginvolves no issue regarding the makeup or propriety of any appropriatebargaining unit However, the contract executed between Russell and Local355, referred to below, by its terms covered a "bargaining unitconsist[ing] of all service employees."4 See also, e g,N L R B v Big Ben Department Stores, Inc,396 F 2d 78,82 (C A. 2)5Although the present tense is utilized here and elsewhere, unlessotherwise specifiedwhat is said applies to the times material to thisproceeding292 F.2d 561, 563 (C.A. 1), quoted with approval inMarineEngineers Beneficial Association v. Interlake Steamship Co.,370 U.S. 173, 179, fn. 6, ". . . the gradations of authority`responsibly to direct' the work of others from that ofgeneral manager or other top executive to `straw boss' areso infinite and subtle that of necessity a large measure ofinformed discretion is involved in the exercise by the Boardof its primary function to determine those who as apracticalmatter fall within the statutory definition of a`supervisor.' "41.Philpit, Joseph Nocella, James Guido, andMarquandThe head of Russell Motors, Inc., is5 Russell O. Philpit,itspresident and principal, whose office is at the 1039Northern Boulevard location. Immediately under him,with office at 1900 Northern Boulevard, isJosephsNocella,who functions as chief of service personnel atboth locations. Joseph Nocella's immediate subordinate isJames Guido, who, as assistant service manager (with deskoutside of Nocella's office) functions as Nocella's stand-in,exercising the latter's responsibilities (also at both loca-tions) in his absence. Orval C. Marquand is manager of theparts department (located at 1900 Northern Boulevard).It iseither admitted by the pleadings or was conceded atthehearing7 that each of the foregoing is a Russellsupervisor within the meaning of the Act.2.George GuidoRussell President Philpit described George Guido as themanager of Russell's new-and used-car "Make Ready"department, with the job title of "Foreman, New and UsedCarDepartment and Leasing Servicing Department,"located at 1039 Northern Boulevard, where George Guidohas his office, According to Philpit, George Guido-whofunctions immediately under ServiceManager JosephNocella-does not himself work on cars, but merelyschedules and assigns the work to other employees, whosework he oversees. Credited testimony of Assistant ServiceManager James Guido, called as General Counsel'switness, further establishes that his brother George Guido,who as manager of Russell's "Make Ready" departmentdoes not punch a timeclock, has the power to hire and fireemployees under him .8 Credited testimony of GeorgeGuido himself (called as General Counsel's witness)indicates that on the date he signed a membership card forLocal 355-elsewhere established as September 9, 1970-he does not believe he was yet the manager of the "MakeReady" department, but that he was such when, a few dayslater (September 14, 1970-G.C. Exh. 9), he signed a6 Josephis here emphasizedbecauseRichardNocella-Joseph's brother-also figures prominently in events to be describedrAfter much testimony,in the casesof James Guido (especially bywitnessesHugo Gruebel, Johnson, Turnll, Philpit, Joseph Nocella, and evenJames Guidohimself) and Marquand (especially bywitnessesDester, JamesGuido, Johnson, Turnll, and Richard E Walker,aswell asMarquandhimself), upon the basis of which I would have so foundAssistant PartsDepartment Manager Joseph van Lawrence, who takesMarquand's place inhis absence, does not figure materially herein8 In this capacity, George Guido replaced "Doc"Santini,Russell'sformer "Make Ready" departmentmanager, wholeft its employ aroundJuly 1970 RUSSELL MOTORS,INC.357membership card for UAW Local 259. According topayroll records of Russell, George Guido was shifted onthose records from a basis of $4 per hour to $195 per weekin the payweek commencing September 10, 1970. Creditedtestimony of George Guido further establishes that as"New Car" or "Make Ready" department manager he hasfour men under him, who carry out his work orders andwhom he supervises; unlike he, they punch a timeclock andare paid by the hour. It is clear from the foregoing,as wellas from corroborating testimony of other witnesses9 that atleastsince September 10, 1970, or a day or two or sothereafter,George Guido has been a supervisor of Russellwithin the meaning of the Act,_and I accordingly so find.3.Henry MackDuring the testimony when called by General Counsel. asan adverse witness, Russell President Philpit concededHenry Mack to have been the foreman of its body shop,including in September 1970, at its 1039 NorthernBoulevard premises, where, directly under Service Manag-er Joseph Nocella, Henry Mack directed the work of thebody and paint shop employees, who carried out hisorders.10 In a later appearance, when testifying on behalfof Respondent Russell, Philpit characterized Henry Mack-along with ServiceManager Joseph Nocella, PartsManager Marquand, and Assistant Service Manager JamesGuido-as a person who "supervise[s ]" and "stimulate[s ]"men to work and to be "more productive." Also testifyingon behalf of Russell, Service Manager Joseph Nocella,referring to service personnel who receive commissions inaddition to salary, including Henry Mack-as well ashimself (Joseph Nocella), Marquand, James Guido, andHugo Gruebel-on direct examination characterized them(including Henry Mack) as "part of management . . . theyare . . . considered supervisors...." A number ofwitnesses called by General Counsel further established thesupervisory status of Henry Mack. Thus, Russell AssistantServiceManager James Guido-himself a supervisor-identifiedHenry Mack as the Russell body shop managerand foreman who, compensated on a commission as wellas salary basis, while lacking the direct power to hire andfire,neverthelessdoes have the power effectively torecommend hiring and firing, and has effectively recom-mended hiring. Henry Mack himself, called by GeneralCounsel and impressing me as a highly reliable witness,testified that he is indeed the foreman of the Russell bodyshop, having been promoted to that status in June 1970, byServiceManager Joseph Nocella, who instructed him thathe no longer need punch the timeclock; that between Juneand September 1970 he not only received a weekly raisebut also had commissions added and is the only person inthe body shop thus compensated; that in his capacity asbody shop foreman, although he himself works, he hasunder and subject to him three employees who carry outhis orders. The testimony of Henry Mack further establish-es that, although he does not possess the authority himselfto hire, fire, suspend, transfer, promote, or reward anyemployee, he has effectively recommended action of thatnature to ServiceManager Joseph Nocella, who hasinvariably followed those recommendations as well asMack's overtime schedules; and that he (Henry Mack) alsogives men time off, in Nocella's presence as well as in hisabsence. Body shop employees Palmer, Horace Mack, andCastano all identifiedHenry Mack as the body shopforeman under whom they work and from whom they takeorders and who grants time off; and who, unlike they, doesnot punch the timeclock and has a desk.Upon the basis of the foregoing, I find that at the timesherematerialHenry Mack was a supervisor of Russellwithin the meaning of the Act.4.Richard E.WalkerRichard E. Walker is carried on the Russell pay records,at the times here material, as a weekly paid employee, at$150-$175 per week. Testifying as General Counsel'sadversewitness,Russell President Philpit characterizedRichard Walker as a "Working Foreman ... directing thepaper work to . . . the mechanics . . . partially," inAugust-September 1970, subsequent to which Philpit"guess[es]" he was taken off that status. Philpit conceded,however, that when the volume of work required, RichardWalker "direct[d] the work of" others. Testifying later, asRussell's own witness, Philpit accepted the characterizationofRichardWalker, during at any rate the period fromSeptember 8-18, 1970, as the "shop foreman over themechanics" who issued "work orders to the mechanics."Additional light was shed on the status of Richard E.Walker by other witnesses, including not only Walkerhimself but two of Russell's supervisors-Orval Marquandand James Guido. Thus, Russell Parts Manager Marquand-a Russell employee of 19 years' standing-expresslyreferred to Richard Walker as the "shop foreman" and"supervisor" of Richard Nocella, who figures prominentlyinevents to be recounted. Russell Assistant ServiceManager James Guido also identified Richard Walker ashis(i.e.,JamesGuido's) successor as (repair) shopforeman, Walker having been promoted to that job in 1969and holding it into 1971 with about 10 mechanics underhim and subject to his orders and supervision. (Accordingto Richard Walker himself, however-no longer employedat Russell, having quit there in July 1971-it was not untilFebruary 1970 that he was promoted to repair shopforeman from his former position as service adviser,although he agrees that he continued to be the repair shopforeman until early 1971.) Richard E. Walker's testimonyestablishes that as repair shop foreman he was directlyunder Service Manager Joseph Nocella; that he discontin-ued punching the timeclock and was placed on a weeklysalary of $170 plus 1-percent commissions on labor (nomechanics received any commission); that he supervised10 to 11 mechanics and their work in the repair shop atRussell's1900Northern Boulevard premises; that hehimself did no mechanical work, but functioned at a desk;that he exercised his independent judgment in carrying outhis job and its responsibilities; that he had no powerhimself to hire or fire; and that he had the power, in the9E g, James Guido, Henry Mack, and J C. Mack10Philpit denied, however, that Henry Mack has hiring power As shownabove, this is unessential to possession of supervisory status, in view of thedisjunctive nature of the Act's definition 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDabsence of Service Manager Joseph Nocella, to give mentime off. Russell mechanic James Turnll, an impressivewitness presented by General Counsel, identified RichardWalker as his shop foreman who assigned and alsoreassigned or switched the jobs to be done by Turrill andthe other mechanics, all of whom regarded Walker as their"boss" and carried out his orders. Turrill corroborated thatWalker himself did no mechanical work, and pointed outthat on duty Walker wore a white shirt and blue pants,unlike the mechanics, who wore uniforms. Turnll recalledthatwhen Service Manager Joseph Nocella introducedRichard Walker to the mechanics, Nocella told them thatWalker was their "boss" and ordered them to "do what he[Walker] says" in the same way as if Nocella himself weresaying it.General Counsel's similarly highly impressivewitnessRobert Johnson, a mechanic for 20 years withRussell, likewise identified his supervisor, during at leasttheperiodheredirectlymaterial-August-September1970-to have been Richard Walker, as also did mechanicHopkins and lubrication man Dester. Russell's presentsupervisorHugo Gruebel further confirmedWalker'ssupervisory status at that time.Upon the basis of the foregoing I find that at the timesherematerialRichard E. Walker was a supervisor ofRussell within the meaning of the Act.thismeeting and discussion was dissatisfaction among theemployees concerning their existing hospitalization bene-fits.12According to employee Guttilla, there was evenstriketalk.RichardNocella-the brother of ServiceManager Joseph Nocella-was concededly present at thismeeting. At this time Richard Nocella was employed as amechanic in the repair shop under Repair Shop ForemanRichard E. Walker.The unionizationsentimentamong Russell employees inAugust 1970 was known to the management of Russell.Employee Guttilla testified credibly that Service ManagerJoseph Nocella spoke to him about the strike talk amongthe employees; this was undemed by Nocella.RussellPresident Philpit, on direct examination as a witness forRespondentRussell, testified that late in August-inconnectionwith claims or indications of inadequatehospitalization coverage for the wife of employee RichardWalker-he (Philpit) was informed by Service ManagerJoseph Nocella (as well as other supervisors) that there was"Union activity" and "Rumbling .... In other words,Union activity" and that his (Philpit's) expressed reactionto this was, "[There has] of course always been this,a littleof it in our business and hands off. . . . Let's see if we cantake care of the things that are wrong." Nocella's responsewas, "I don't want a Union shop," with which Philpitagreed. 13C.August-September 1970The account which follows, constituting my findings, isbased on a cumulation of testimony-extraordinarilymassive and covering thousands of pages-to the extentcredited, of witnesses who testified, as well as documentaryproof.Although there are differences in details, such asprecise dates and times-typically encountered duringtrials-in the main important aspects of the case, there isan impressive unanimity of testimony among GeneralCounsel's witnesses (principally Russell employees), partic-ularly considering the large number, almost 25, brought tothe witness stand and subjected to rigorous cross-examina-tion by extremely able counsel.1.August 197011There was unionization talk among Russell employees inAugust 1970. Around mid-August (1970), 15 to 20 Russellemployees met in the shop (i.e., 1900 Northern Boulevard)locker room, on their own' time, in the absence of anyforeman or supervisor, and discussed the subject ofcollective action through a union, without specific mentionof any particular union. Figuring in and perhaps triggering11Credited testimony of General Counsel witnesses Stagnitta, Guttilla,and Hopkins;as well as that of Russell President Philpit12 It is said that one of the employees (Richard Walker) was confrontedwith the necessityof paying over $950 of an $1,100 hospitalization bill forhis wife Russell President Philpit put the figure as high as $3,000 or $4,000supposedly "not covered by insurance "13The foregoing is in essence corroborated by the testimony of RussellServiceManager Joseph Nocella, who-also as a Russell witness-statedthat he reported to President Philpit in August that there was unionizationtalk among the employees stemming from their dissatisfaction over existinghospitalization benefits because of the adverse experience of employeeWalker According to Nocella, Philpit told him to "bow outleave the2.September 197014Shortly after the foregoing August organizational activityand meeting of employees, which was concededly knowntoRussellmanagement as shown, Richard Nocella-brother of Service Manager Joseph Nocella-stated toemployees that he "had inquired about" a union and that"not that he personally got the union, but he had gottencards for Local 355 for representation," which a few dayslater he undertook to distribute among Russell employeesunder circumstances to be described. Although, as will berecalled, at the August organizational meeting of employ-eesno foreman or supervisor was present,meetingsfollowing the distribution of the Local 355 cards byRichard Nocella were attended by Russell supervisors.a.Enlistment of Russell employeesinto(Local 355Numerous Russell employees provided highly consistentaccountsas to how they came to sign Local 355membership cards. Invariably their accounts centeredaround Richard Nocella-the brother of Russell ServiceManager Joseph Nocella, the top service supervisor of theRussell hierarchy-or one or another Russell supervisor asnot only the source of their Local 355 cards or thedecision up to the men " However,I prefer and accept the versionof Philpithimself, who makesno mention of this remarkNocella nowascribes to him,at any rate, if Philpit made sucha remark("bow out," etc) to Nocella, thelatter obviouslydid notfollow it,as will be showni4Testimony, as and to theextent credited, of General CounselwitnessesCastano,Dester,Diamond, George Guido,JamesGuido,HugoGrubel.Richard Gruebel, Guttilla, Hopkins,Jefferson, Johnson, Kennedy, HenryMack, Horace Mack, J C Mack,Marquand, Palmer, Philpit, Renaldo,Stagnitta, Stirt, Turrill, James Walker, Richard EWalker, and Williams, ofRespondent Employer (Russell)witnesses JosephNocella andPhilpit, ofRespondent Union (Local 355)witnesses Bisciglie, Richard Nocella, andStirt, and documentary evidence RUSSELL MOTORS, INC.instrument of their joining Local 355, but also as theleaders of the Russell unit of Local 355. The Local 355cardswere openly distributed, and the solicitations ofemployees to sign and join were openly made, almostentirelyduring paid working time, not only withoutobjection or interference, but in many cases with the activeencouragement, support, and even participation of Russellsupervisory personnel.15 At no time did any Local 355representative solicit any of those cards, nor apparentlywas any Local 355 representative observed on or off thepremises, by rank-and-file employees other than RichardNocella, until after these cards were signed. Since almostallof the Local 355 cards are dated September 9, 1970,16and there is no contention that any Local 355 card wasexecuted prior to that date, it would appear that almost allof the employees with which we are here concerned weresolicited and executed the Local 355 cards on September 9,1970.The employees' descriptions of the circumstances underwhich they signed the Local 355 membership cards isinteresting and significant.Mechanic Turrill, a highlycrediblewitness, testified that he signed the card onlybecause ServiceManager (i.e., top supervisor) JosephNocella's brother, Richard Nocella-then also employedin the Shop-"out of the clear blue sky" asked him to,saying, "Here, sign it"; and that when Turrill "had secondthoughts after I signed it" and attempted the next day toget the card back, Richard Nocella refused to return it tohim. Also solicited on September 9 by Richard Nocella tosign Local 355 cards were Service Adviser (assistant orassociate toAssistant ServiceManager James Guido)Hugo Gruebel, mechanics Dester, Guttilla,Hopkins,Johnson, Renaldo, and Stagnitta, parts department em-ployee James F. Walker, and pickup-deliveryman RichardE.Gruebel. Body shop employees Palmer, Horace Mack,and Castano received their Local 355 cards from theirsupervisor, Body Shop Foreman Henry Mack; 17 as did"Make-Ready" department porter Jefferson. When lubri-cationman Dester was handed a Local 355 card byRichard Nocella, during worktime, Nocella informed himthat "we [are] going to get a union" and asked him to signthe card. When Richard Nocella gave mechanic Stagnitta aLocal 355 card, also during worktime, Nocella told himthat"Theywanted to have a union in ... he knew this 355union." (Emphasis supplied.) Stagnitta told Nocella that hewas opposed to a union; he nevertheless signed it forNocella.When Richard Nocella gave mechanic Renaldo a15Russell PresidentPhilpit in cautiously worded testimonystated thatthere is no "written," "strict," or "definite" oral rule againstsolicitation, solong as it does not "interferewith work," even though on worktimeHowever,his immediate lieutenant, Service Manager Joseph Nocella, sworeto the contrary that not only is there indeed a company rule (although not"posted") against solicitation on company time, but that he also "warned"employees-among them "may be" his brother Richard-that they were notto hand out union cards Although on an absolute basis it is difficult tochoose between two interestedwitnessesof this caliber, on balance I preferand credit Joseph Nocella's testimony, which is in the nature of anadmission against interest, in this aspect, that there was indeed a companyrule against solicitationduring worktime16The cards were executed in duplicate Of 24 different persons' cardsreceived in evidence (3 cards were received for Williams), 20 are datedSeptember 9 Of the remaining four, Castano's card is dated "8-9," anobvious error for 9-9, the dateon Bartolotta's card is changed from "10/8"to "9/8", Cnvello's card is dated "9-14", and J C Mack's card is dated359Local 355 card, Nocella told him he had obtained the cards"from a fellow employee that he knew at anotherdealership." 18When handing mechanic Guttilla the Local355 card for signature, Richard Nocella said merely, "Hereis the union card." Nocella told mechanic Hopkins, also atwork, "It is the union card, you know, you got to sign themand give them back."Various body shop employees obtained Local 355membership cardsfrom the desk of their supervisor,BodyShop Foreman Henry Mack. New car ("Make Ready")department porter Jefferson also obtained it from andsigned and returned it to the same place after the bodyshop foreman "asked me [Jefferson] if I would like to havea union in the shop" and informing him that he hadreceived the cards from Richard Nocella. Body shoppainter Horace Mack similarly signed a Local 355 cardwhich he obtained from the desk of the body shop foremanafter the latter told him and other body shop employees,during worktime, that there were Local 355 union cards onhis desk which had been "brought over . . . from the othershop . . . for a union," which the employees would have tofillout if they wanted a union in which case "you will begetting a little bit more benefits and plus I think you will bemaking a little bit more money, you know." BodymanCastano likewise signed a Local 355 card after he wasasked by his supervisor, Body Shop Foreman Henry Mack,"if you want to join the union with the majority of them?"Car polisher J.C. Mack of the "New Car" or "MakeReady" department signed the Local 355 card and handeditback to his supervisor, "Make Ready" DepartmentManager or Foreman George Guido.Hugo Gruebel is now and has been since about February1971 a Russell supervisor. In September 1970, as a "ServiceAdviser"-the only such other than Assistant ServiceManager James Guido-while not technically a supervisor,Gruebel was nonetheless closely allied with managementand did not work on cars, merely estimating and pricingjobs,writing up orders, and checking out the work ofmechanics, at his own desk, not punching a timeclock, andcompensated on a straight salary plus commission basis.Called as a witness by General Counsel, Hugo Gruebeltestified that he, as well as Assistant Service ManagerJames Guido, was handed Local 355 cards on September 9atGruebel's desk, during worktime, Gruebel signed atonce, but-according to Gruebel-James Guido suggestedthat "Maybe we should hold off signing the cards until wecheck with another union." Nocella, however, said that"10-6 " Althoughone of Stagnitta'scards isdated"9-9," the duplicatebears no date, and although two of Williams' cards are dated "9-9," one oftwo of his cards produced by Respondent Local 355bears the date "9-8"overwritten over "10-8 "17AccordingtoPalmer, after he heard from an unremembered"somebody" that there were "some union cards on the desk there for me tosign," he took a Local 355 card from the desk of Body Shop ForemanHenry Mack,signed it athome, and placed it on Henry Mack's toolboxPalmer denied that Henry Mack everspoke to himabout the cardHowever, Body Shop Foreman HenryMackcredibly testified,as will beshown, that he didindeed ask Palmer to signitIcredit Henry Mack'stestimony over thatof Palmer, an evasive witnesswho prevaricated at thehearing regardinghis signatureisThis wasuntrue, sinceaccording to Richard Nocella's own testimonyhe had obtained the Local 355 cards onlyfrom its officialand representa-tive,HenryStirt,who corroborated this. 360DECISIONSOF NATIONALLABOR RELATIONS BOARD"The men already had this union on the line, that we hadthe cards for this one and he didn't see any sense in gettinganother one." Gruebel and James Guido-still accordingtoGruebel, a most impressive witness-exchanged "won-der[ed]" about "why [Local 355 was] brought in." About ahalf-hour later,Gruebel heard James Guido report theunion solicitation activity to ServiceManager JosephNocella.At the hearing, Russell mechanics, Turrill and Johnson-highly credible witnesses, the latter a Russell employeefor 20 years-swore that during a recess in the hearing theyheard Repair Shop Foreman Richard Walker state, in thepresence of Richard Nocella, that he (Walker) had beenasked by Russell Service ManagerJosephNocella to passout Local 355 cards and that Walker refused to do so, atwhich point Richard Nocella entered Joseph Nocella'soffice.19This testimony of Turrill and Johnson was insubstantial effect corroborated by the testimony of RussellSupervisor Richard E. Walker himself; and it is also likethat of Assistant Service Manager James Guido, whoswore that toward the end of June (shortly before thishearing) Repair Shop Foreman Richard Walker had alsostated in his presence-as well as in the presence of HugoGruebel and office clerk Melvin Cohen-that he (Walker)had been given Local 355 membership cards byJosephNocella notwithstanding the fact that Walker was a part ofmanagement. Neither Gruebel nor Cohen was called todispute any of the foregoing. Furthermore, Mark HoltKennedy, a university student employed at Russell,testified credibly that when he went to Service ManagerJoseph Nocella's office to tell him that he (Kennedy) hadmissed a "meeting" of the employees, Service ManagerJoseph Nocella himself thereupon gave him Local 355cards (in duplicate, and also a blue card for the welfareplan or hospitalization) to sign.Kennedy signed andreturned the cards to Joseph Nocella's desk. AlthoughKennedy's Local 355 membership card was not producedor accountedfor,Kennedy produced a Local 355 member-ship cardwhich he had obtained from Service ManagerJoseph Nocella's desk, after Richard Nocella had told himthat "Joe [Nocella] has them down on his desk ... forsafekeeping"; Kennedy swore that when he took this Local355 card off the pile on Joseph Nocella's desk, rightunderneath it was a similar card ofJosephNocella.20No less interesting or significant than the testimony ofRussell rank-and-file employees is that of Russell supervi-sors and also its principal (Russell Philpit), regarding thecircumstances under which Russell employees were enlist-ed into Local 355. Thus, Parts Department ManagerMarquand-called as a witness by-General Counsel-testi-fied that during working hours early in September 1970Richard Nocella took him to a parked Lincoln or Cadillacin the Russell parking lot, and there introduced him to19Although-still according to Turrill's description of the overheardconversation-Richard Nocella, who was present dunng the describedstatementby Walker during the hearing recess, denied it, Richard Nocellawas hardlyin a positionto know what occurred between his brother (JosephNocella) and Walker before Richard Nocella entered Joseph Nocella'sofficeTestifying as Respondent Local 355's witness, Richard Nocellaconceded he was not in the office at the time20No Local 355 card forJosephNocella was produced at the hearingBecause ofnumerous inconsistencies, hedging, evasiveness, and pretendedor actual memory failures which characterized Joseph Nocella's testimony,Local355RepresentativeStirt.AlthoughMarquand(employed at Russell forsome 18years) informed Stirt thathe was manager of the parts department, Stirt told him hecould belong to Local 355-in constrastto another unionpreviously involved in organizational activityatRussell-and gave him a card. Stirt also gave Marquand threemore Local 355 cards "because that's [your] department,"afterMarquand asked for them-"[You, Stirt,]givemethree cards and Richie [Nocella], you take the rest."Returning to theRussell premises,Marquand distributedthe cards to his subordinates van Lawrence (assistantmanagerof parts department) and probably James F.Walker, and aftersigning hisown returned it to RichardNocella. All of the foregoing was, according to Marquand,done during regular workingtime,as likewisewas RichardNocella's collection of signed cards to the extent observedby Marquand.Similarly, Assistant Service Manager James Guido-alsocalledbyGeneralCounsel, and a mostimpressivewitness 21-testified that on Friday, September 11, 1970, hewas approached in the shop by Richard Nocella, whoasked him to sign a Local 355 membership card, stating,"We want theunion.That's it." Guido did notsign, butreported the matter to Service Manager Joseph Nocella,whose reaction was merely to indicate that the employeeswere acting within their rights, although Nocella reportedthe situation to President Philpit.Russell New-Car or "Make Ready" Department Manag-er George Guido-also called by General Counsel-testi-fied credibly in like vein that during working hours onSeptember 8 or 9 he was approached by Richard Nocellato sign a Local 355 membership card. Nocella told Guido,"When you get a chance, sign the card and I'll pick it up."Guido returned thesignedcard to Nocella the next day,when Nocella "came around to pick up the rest of thecards" and asked him (Guido), "Have you got your cardready?"Richard E. Walker, formerly 22 the Russell repair shopforeman, also included in the General Counsel's over-whelming arrayof witnesses, testified credibly that early inthemorning of September 9, during working hours, hereceived a Local 355 membership cardfrom ServiceManager Joseph Nocellain the latter's office in the presenceof Joseph Nocella's brother Richard, who was then asubordinate ofWalker in the repair shop. The circum-stances were that Walker hadgone intoServiceManagerJosephNocella's office onbusiness.There, on JosephNocella's desk, he observed a pile of cards, one of whichJoseph Nocella handed to Walker. Both Nocellas informedWalker that they were "bringing the union in" and thatthis-a Local 355 membership card-was "the card."Walker remonstrated that he did not think that as shopforeman he should have a union card. Service Managerand becauseofmy favorableimpressionofKennedy'stestimonialdemeanor in contrastto that of Nocella,fprefer and acceptKennedy'saccount21That thetestimony of such witnesses,still employed by RespondentEmployer andthus in a sensetestifyingat considerable economic risk, maybe considered to have added reliability, see, e g,Wirtz v B A C SteelProducts, Inc,312 F 2d 14, 16 (C A4),GeorgiaRug Mill,131 N LRB 1304,1305, fn 2, enfd. 308 F 2d 89 (C A 5)22Walker quitRussell's employ in July 1971 RUSSELL MOTORS, INC.Joseph Nocella's response was, "Everybody is going tohave the cards." Later in the day, Walker gave his signedLocal 355 card to Richard Nocella. Although JosephNocella flatly denied the foregoing episode or even havingLocal 355 cards on his desk,23 considering the elaborateframework of inconsistencies,evasions,and alleged memo-ry defects which characterized Nocella's testimony, andbased on testimonial demeanor observations and compan-sons,IdiscreditNocella's denial and creditWalker'stestimony.Body Shop Foreman Henry Mack, in Russell's employfor some 12 years, was also called to the stand by GeneralCounsel. He testified credibly that on or about September9 during working time he was called on the Company'sintercommunicating phone by Richard Nocella, who toldhim that he(Nocella)was sending Mack"cards for me andthe guys that are in [my] shop." Upon receipt from Nocellaof "a stack" of the Local 355 cards, Body Shop ForemanHenry Mack then told his subordinates "what the cardswere for" and that he had received them from RichardNocella, who, according to Mack, was well known aroundas ServiceManager Joseph Nocella's brother. Thereafter,Henry Mack "reminded [the men] that the cards were stillthereon my desk" and he asked them whether they hadsigned them,telling them"the purpose of the union" andthe benefit of a "good" union, Richard Nocella having toldhim how "good" a union Local 355 was. When HenryMack obtained signatures on all of his subordinates'cards,he returned them, together with his own, to RichardNocella, who-as testified by Mack-was pressing him toreturn them "as quick as possible ... it is better for theshop and better for the boys." As has already beenindicated (testimony of J.C. Mack), Body Shop ForemanHenry Mack was also a source of supply of Local 355cards to "Make Ready" department personnel. ForemanMack readily admitted this in his testimony, concedingthat he also "told them [in the `Make Ready' Department]that the cards were on my desk" in the body shop, whatthey were for, and that, based on what Richard Nocellahad told him, Local 355 was a "good union."Calledas a witnessby Respondent Local 355, RichardNocella testified that he is 33 and the brother and asubordinate of Russell Service Manager Joseph Nocella,who is 35, and that at some time previous to the events inSeptember 1970 here involved, his brother Joseph was hisimmediate supervisor.According to Richard Nocella,following August (1970) unionization talk, at which he waspresent,among the men, looking toward better wages andbenefits,he procured the telephone number of Local 355from an unidentified "friend," and contacted Local 355RepresentativeHenry Stirt just before Labor Day. Stirtmet Richard Nocella at the plant on the day after LaborDay, September 8. Stirt, who was also called as a witnessfor Respondent Local 355, conceded during his testimonythat when he first met Richard Nocella (i.e., on September8) he knew or learned that Richard Nocella was "thebrother of the company's manager [Joseph Nocella]."Although on direct examination Richard Nocella testifiedthathe brought Russell Parts DepartmentManager23 It will be recalled that employee Kennedy also credibly swore toseeing thosecards on Joseph Nocella's desk361Marquand with him to his meeting with Stirt at the planton September 8, on cross-examination Nocella concededthat he first met with Stirtalone.Stirt confirmed such abrief prior private meeting with Nocella. After Nocella, inParts Department Manager Marquand's presence,receivedfrom Stirt a supply of Local 355 membership cards,Nocella distributed the cards among Russell employeesthatday and possibly also the following day (i.e.,September 8-9), concededly during working time.RichardNocella testified that he conducted the Local 355 member-ship card solicitation at the 1900 Northern Boulevardpremises,also giving some cards to Parts DepartmentManager Marquand and (conceded on cross-examination)possible also to James Guido(assistant service manager);and that for the 1039 Northern Boulevard location he leftcards there with or for Body Shop Foreman Henry Mack.It is Richard Nocella's testimony that when handing outthe Local 355 cards he said "to all the fellows" that "This isUnion 355that I am bringing in and these are the cardsthathave to be signed for it." According to RichardNocella, by the following day, September 9, he hadreceived 21 signed Local 355 membership cards andnotified Stirt, who instructed him to"get together a four-man committee. . .todiscuss[ed] the money andclassifications of the men... .Called as Respondent Russell'switness,Service ManagerJoseph Nocella, who isin charge of all service activities atboth locations and functions directly under company head,Russell Philpit,denied knowing`from mybrother"24 thathis brother Richard Nocella was distributing union cardson company time,and further denied(as did his brotherRichard)any conversation with his brother on the subjectofdistributingunion cards. I was extremely poorlyimpressed with the testimonial demeanor of this witness (aswell as his brother) and accordingly do not credit his denialof knowledge that his brother Richard was distributing theLocal 355 cards, preposterously unlikely asit isunder thecircumstances.Furthermore,this same witness(JosephNocella) also testified that when he learned from AssistantServiceManager JamesGuido-as, it will be recalled,testifiedtobythe latter-thatRichardNocellawasdistributing union cards,he (Joseph Nocella)reported it toRussell Philpit, the head of the Company, who did notinstruct him to do anything about it. This without more is aconcession of knowledge on Joseph Nocella's part of hisbrother Richard's activities.As to Joseph Nocella's denialthat he ever spoke to his brother Richard-or to Supervi-sorsMarquand and Henry Mack-about distributing theLocal 355 cards, I have no difficulty under the circum-stances in believing that Joseph Nocella indeed did not talkto them aboutnotdistributing those cards.Notwithstanding the testimony of Russell Service Man-ager Joseph Nocella that he expressly informed his chief,Company President Russell Philpit, about Richard Nocel-la'sLocal 355membership card distribution activities,Philpit-testifyingon his own behalf as RespondentRussell'switness-swore that he was unaware, prior tosigning a collective agreement with Local 355, allegedly onSeptember 10, as to who had solicited membership cards24Emphasis supplied. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDforLocal 355. On cross-examination, however, Philpitconceded that he had indeed been informed by hisimmediatesubordinate, Service Manager Joseph Nocella,thatRichard Nocella was distributing union cards-thesebeing the Local 355 cards dated September 9 upon thebasis of which he promptly recognized Local 355 andallegedly executed a collective-bargaining agreement withiton September 10. Philpit conceded that he did notinstruct Joseph Nocella to tell his brother (Richard) todesist from distribution of Local 355 cards-a statementwhich I fully accept, but which under all the circumstancesisstrongly consistent with the desire if not intention ofraising noimpediment to Russell employees being exclu-sively "represented" by Local 355. Perhaps particularlynotable in this connection is the sharp contrast in Philpit'swarning-by his own admission-to James Guido that hehad violated a company rule by attempting to bung in adifferentunion, namely, UAW Local 259 (as will beshown); Philpit conceded he uttered no such warning orstatementin regard to Local 355. Based on my adversereactionto Philpit's testimonialperformance-which wascharacterized by inconsistencies, evasiveness, and exqui-sitely sharpsemanticisms-as well my demeanor observa-tions, I reject Philpit's equivocating denial of awareness ofany activityin hisCompany on behalf of Local 355 prior tobeing called upon to sign a collective agreement with it onSeptember 10 (which he assertedly promptly did, as heclaims).b.TheLocal 355 "Employees'BargainingCommittee"A substantial number of the Local 355 membershipcards received by Richard Nocella from Local 355Representative Stirt on September 8 were thus signed andback in Nocella's hands by September 9-some 21 ofthem. It will be recalled that, when Nocella so informedStirton September 9, Stirt instructed Nocella to "gettogether a four man committee . . . to discuss[ed] themoney and classifications of the men." This Nocellaproceeded promptly to do. According to Nocella's testimo-ny, the four-man committee he designated consisted of (inaddition to Nocella himself) Parts Department ManagerMarquand, "Make Ready" Department Manager GeorgeGuido, Body Shop Foreman Henry Mack, and MechanicRenaldo-three out of the four supervisors. Nocellatestified that he personally selected the "committee," and,25Testimony of Richard Nocella,in essencecorroborated by Sint26This concession is of potential importanceconsideringRespondents'contentionthat the collectiveagreement between them was signed onSeptember 10,as discussedbelow The testimony of employeeDester alsoindicates that the "negotiatingcommittee"-which he and some otheremployeeswere underthe impression the employees "elected" (employeeGuttilla thought about adozen employeesdid so after SupervisorMarquandtold them "we ought tohave a little committee", although someemployeesswore theyno time evenheard aboutsuch a committee)-metwithStirt onSeptember15,on the dayfollowingtwomeetingsof employees,one withLocal355 RepresentativeStirt and the other with UAW Local 259Representative Diamond, onSeptember 14 (Monday)Nevertheless,as willbe shown, Respondentscontend theysigned theircollectiveagreement onSeptember 10,which wouldhave been5 days beforeany "negotiatingcommittee"even met for the first timewith Local 355 Representative Surti27Consider in this connection,again-see In 26, supra-Respondents'key contention,discussedbelow,that the collective agreement was signedby themon September 10Marquandtestifiedthat whenthis "committee"during working time, so informed those he selected; hefurther testified,on cross-examination,that"just thecommittee" was to talk things over with Stirt. Such ameeting,of this "committee"withStirt,took placethereafter at a local restaurant. Mechanic Renaldo-theonly nonsupervisory employee on the "committee" of fourdesignatedbyNocella-declined to attend althoughnotified.25The dateof this meeting with Stirt is indoubt-although Nocella testified on direct examinationthat it took place on September 9, on cross-examination hestated it was on September 9, 10, or thereafter; and then,after swearing he was unable to remember the date of themeeting,conceded thatitcould have occurred after theattempted interpositionof UA W Local 259into the situation,on September 14,26 as described below. According toNocella's testimony, the only substantial thing he is able toremember about this meeting is that he gave Stirt the Local355 cards and told him that if he "got what we wanted itwas go ahead and sign for a contract."Parts Department Manager Marquand, a member of this"employees' negotiating committee," testifying concerningit,swore that he joined it a "couple of days"aftersigningthe Local 355 card-i.e.,a few days after September 9; 27and that it was not an elected committee, but that it "kindof . . . form[ed] itself," seemingly named by RichardNocella, who "asked me [Marquand] would I go on thecommittee." According to Marquand, although this "com-mittee" met with Local 355 Representative Stirt, neither itnor any other "employees'committee" at any timenegotiated with the Company. Marquand also conceded atthe hearing that Service Manager Joseph Nocella "becameaware" of Marquand's actions.28Still another "employees' negotiating committee" mem-ber, Body Shop Foreman Henry Mack, also swore crediblythat the "committee" meeting with Local 355 Representa-tive Stirt occurredafterthe employees' meeting with UAWLocal 259, which is definitely and undisputedly fixed ashaving taken place onSeptember 14.29 The only personspresent at this meeting were Local 355 Representative Stirt,Richard Nocella, and three Russell supervisors (Marq-uand,George Guido, and Henry Mack). According toHenry Mack, Richard Nocella had invited him to themeeting-a lunch with Stirt-so that he (Henry Mack)could be told how much his men were going to get perhour.30Renaldo-a highly impressive witness whoseveracity impressedme as of high order-swore thatmet with Stirt, the latter said nothing to indicate a contract had been signed,and that "if the contract [i e, collective agreement]had been signed [onSeptember 10, as claimed by Respondents],there wouldn'thave been anyreason to have a meeting "28AlthoughMarquand also testified,on leading cross-examination bycompany counsel, that he had not been "authorize[d ] or encouraged ]" byCompanyPresident Philpit or Service Manager Joseph Nocella to do whathe did,there is no showing of any objection on their part to Marquand'sactivities,despite at least Joseph Nocella's knowledge thereof29Again consider in this connection Respondents'insistent contention,discussed below, that their collective agreement was executed onSeptember10See fns 26 and27, supra30 "Make Ready" Department Manager George Guido, who attendedthe meeting,added nothing in his testimony to the foregoing accounts ofNocella,Marquand, and Henry Mack As already stated, the onlynonsupervisory member of the"committee"designed by Richard Nocella(i.e,mechanic Renaldo) did not attend. RUSSELL MOTORS, INC.363Richard Nocella called him to the meeting, telling him thathe was "on the Negotiating Committee"; that Renaldorefused to go, stating, "I didn't like the way 355 wasrunning, and that I wasn't going to go, that we should havea choice of either [of ] two unions," and that he was notalone in feeling this way since Nocella "was running theball game" and "everything was going too fast for me onthe committee." After the "committee meeting," Renaldowas told by Richard Nocella that the "committee" had metand that some purely tentative wage rates had beendiscussed, as to which Renaldo thereupon indicated hefavored different rates. Renaldo, also,31 was certain thatthis occurredafterthe employees' September 14 meetingwith UAW Local 259, and therefore on or aboutSeptember15.32Called as a witness for Respondent Local 355, itsorganizer Representative Henry Stirt33 testified that afterRichard Nocella notified him on the morning of September9 (Wednesday; Labor Day holiday was on Monday,September 7) that he had secured signed cards from amajority of employees, he instructed Nocella to select andbring a representative "group" to meet with Stirt that dayfor lunch. When Stirt met with Nocella and the aforemen-tioned three company supervisors (Marquand, GeorgeGuido, and Henry Mack), Nocella told Stirt that one man(i.e.,Renaldo), "had refused to come"; according to Stirthe asked them "what any specific demands were" andstatedhewould seek to incorporate them into anagreementwith the Company; and he indicated to themwhat current wage rates were under collective agreementstowhich Local 355 was a party. (Stirt conceded at thehearing that competing unions have different wage rates inNassau County, New York, where Russell is located.)According to Stirt, the "committeemen" stated they"would be very happy and so would the men that theyrepresented would be happy" with the Local 355 rates. Stirtconceded at the hearing that these "representatives" or"committeemen" were "actually [lust] picked by RichardNocella." According to Stirt, he was not told nor did he askwhether any of the "committeemen" with whom he metwas a supervisor; however, he also testified that when henoted thatMarquand was attired differently than theothers he asked Marquand whether he was "a supervisor,"and that Marquand replied that he was not but that he wasa "parts manager"-a reply which apparently satisfiedStirt, an experienced union organizer, that Marquand wasnot a supervisor. Stirt testified that he consulted with nocompany employee other than those on this "committee"as to what wage rates would be acceptable; and Stirtconceded that he conducted his "negotiations" with theCompany personally with its president, Russell Philpit,with no "committee" or anybody else present.31See fns. 26, 27, and29, supra32Again this should be borne in mind in connection with Respondents'important insistence,discussed below,that they executed their collectiveagreementonSeptember 1033 Stirt is also treasurer and was formerly secretary-treasurer of Local355 He has also figured prominently in various proceedings like the presentone before the Board and courts,as will be shown below34 Basedon the composite of testimony, to the extent credited, chiefly ofGeneral Counsel witnesses Dester, Richard E Gruebel,Guttilla, Johnson,Employees Guttilla and Hugo Gruebel credibly sworethat they had not even heard about any such "committee. "c.The Local 355 "Employees' MembershipMeetings"34During lunchtime on Monday, September 14, 1970,Local 355 Representative Stirt held a Local 355 "member-ship meeting" with Russell employees at Russell's premis-es.Among those present, in addition to rank-and-fileemployees, Stirt, and Richard Nocella, were AssistantService Manager James Guido, Parts Department ManagerMarquand, "Make Ready" Department Manager GeorgeGuido, Body Shop Foreman Henry Mack, and RepairShop Foreman Richard E. Walker .1 Addressing the group,Stirt said he knew Richard Nocella, and indicated to thegroup what Local 355 members "get", or "usually get."Before Stirt left with Richard Nocella, one of theemployees in the assembled group remarked that they stillhad to hear from a representative of UAW Local 259 andtohear him out as well. Parts Department ManagerMarquand urged the employees to go along with Local355's "benefits," saying it was "a good idea."In his account of this noontime meeting on September14,Local 355 Representative Stirt testified that he askedRichard Nocella to call the meeting after he told Nocellaon September 10thata contract had been signedwithRussell, and that the purpose and content of the meetingwas to describe the contract to the employees.In thisversion,Stirt is supported by Richard Nocella, whotestified that Stirt said that "the men had got theirclassifications and the money that they had asked for andthat we got all the benefits as far as dental goes, Blue Crossand Blue Shield." However, the many witnesses called byGeneral Counsel were substantially unanimous in firmlydenying that so much as mention was made concerning thesigning of any contract. Upon the record as a whole,including comparative testimonial observations, I have nohesitation in preferring and accepting the testimony ofGeneral Counsel's witnesses that Stirt didnotstate orindicate on this occasion that a contract had been signed.35Meanwhile, UAW Local 259 had been contacted to visitand speak to the employees, and did so-as will be shownbelow-after 5 p.m. quitting time on the same day as theforegoing meeting by Local 255 Representative Stirt (i.e.,Monday, September 14). As the UAW Local 259 repre-sentative, Ralph Diamond, entered the Russell premises at1900 Northern Boulevard, a meeting of employees was inprocess, and Diamond saw and heard an individual say tothe assembled employees that "If [you] were to make up acommittee and go to the boss that he would recognize .. .[Local] 355, and . . . [you] would get wage increases orbenefits through this effort." When Diamond later askedthe individual who had thus been addressing the employeesKennedy, Horace Mack, Marquand, Stagnitta, Turrill, James Walker, andRichard EWalker, of Respondent Local 355 witnesses Richard Nocellaand Stirt,and of Respondent Russell witness Joseph NocellaMinordiscrepancies,such as in dates and times, have also been reconciled orresolved35 See also fns 26, 27,29, 31, and 32,supra,and discussion under sec. 11,C, 2,e, The "Negotiation" and execution of the "CollectiveAgreement"between Local 355 and Russell,infra 364DECISIONSOF NATIONALLABOR RELATIONS BOARDwho he was, the latter identified himself as the servicemanager (i.e., Joseph Nocella).More will be said belowconcerning the ensuing meeting of the employees withUAW Local 259 Representative Diamond.Thus, when the UAW Local 259 representative (Dia-mond) arrived on the scene after 5 p.m. on Monday,September 14, an employees' meeting was in progress andbeing addressed by Service Manager Joseph Nocella. Atthatmeeting,Local 355 Representative Stirt was alsopresent.According to Stirt's version of what took placethere, he (Stirt) discussed the new classifications and wagerates and inquired of the mechanics what level they eachthought they belonged in; and at this point, since "therewas a lot of confusion," Joseph Nocella was sent for toannounce the "slotting" of the various mechanics for thenew classification and wage rate purposes "and then wetake it from there." According to Stirt, all mechanics withbut a single exception (James Walker) "agreed unanimous-ly" with Nocella's "Slottings," and Stirt then left after "I[Stirt] asked also whether they were in agreement with thewhole agreement . . . and they all unanimously agreed."Testifying on the same subject, also as a witness forRespondent Local 355-Richard Nocella professed to beunable to remember what Stirt said, other than that whenthe subject of employee "classifications" came up, sincesome employees were unaware of what these were or wouldbe, Service Manager Joseph Nocella was called in and heannounced the classifications of the mechanics. RichardNocella (as well as his brother Joseph) agreed that, as themeeting was ending and UAW Local 259 RepresentativeDiamond appeared on the scene, Local 355 RepresentativeStirt had already left. Also testifying on this subject-asRespondent Russell's witness-ServiceManager JosephNocella stated that what he described to the assembledemployees was classifications in a contractalready signed,-on cross-examination, however, he swore he was unable toremember what he told the employees at this meetmg.36According to General Counsel witness Stagnitta, howev-er, after Service Manager Joseph Nocella was called in tothismeeting by Richard Nocella and described theclassifications, Stirt then said, "If [you] all agree[d], [I will]see if [I] could get a contract for the men...." and that"he [Stirt] was going to take it up with Mr. Philpit."37d.Theattempted interpositionof UA W Local25938As has already been indicated, on the heels of thedescribed second (5 p.m.) September 14 Local 355"membership meeting," another meeting of employees36For reasons already and elsewhere stated, as well as my adverseimpressions of this witness' credibility in relation to the issues here, I do notcredit his assertion that the contract had already been signed37 Stagnitta'sversion,which I credit-particularly in view of thecumulatively consistent and credible testimony of various other GeneralCounsel witnesses that there was no mention by Stirt or otherwise onSeptember 14 that a contract had been signed See also fns 26, 27, 29, 31,32, and 35,supra,and discussion under sec II, C, 2,e, infra38Based on the composite of testimony, to the extent credited, chiefly ofGeneral Counsel witnesses Dester, Diamond, Hugo Gruebel, Richard EGruebel, George Guido, James Guido, Guttilla, Hopkins, Horace Mack,Marquand, Renaldo, James Walker, and Richard E Walker, RespondentLocal 355 witnesses Richard Nocella and Stirt, Respondent Russellwitnesses JosephNocella and Philpit, and relevant exhibitsMinortook place, this one with UAW Local 259; or, in anotherway of looking at it, the employees who had beenassembled to hear Local 355 Representative Stirt andServiceManager Joseph Nocella continued on to hearUAW Local 259 Representative Diamond.Itwill be recalled(A, supra)that UAW Local 259 hadrepresented the Russell service employees prior to 1970,after its official certification by the Board following anelection; and that, following that Board certification, therehad been charges, a complaint, a Board order, and a courtdecree against Russell for unlawful refusal to bargain withUAW Local 259.When James Guido was approached by Richard Nocellaon Friday, September 11, to sign a Local 355 membershipcard, as will be recalled he asked Richard Nocella whetherthe latter's brother, Service Manager Joseph Nocella, knewabout it.Receiving a negative answer from RichardNocella, Guido reported the incident to Joseph Nocella,who in effect defended Richard Nocella's action. Underthese circumstances, about an hour later (on the same day,September 11, Friday), after talking it over with rank-and-file employees (e.g., Richard Gruebel, Hopkins, Johnson,Renaldo, Stagnitta, and Tumll, none of whom mentionedthey had already signed a card for Local 355), GuidocontactedUAW Local 259 Representative Diamond.39Guido told Diamond that "there was something fishygoing on" involving Local 355, with most of the men notsatisfied with it, and he asked Diamond to come over andspeak to the employees. It was for this reason thatDiamond came over on Monday, September 14, to meetwith the employees, just after shop quittingtime (i.e.,shortly after 5 p.m.).At this September 14 late afternoon meeting of theemployees with UAW Local 259 Respondent Diamond,Guido said nothing about either union, but merelyintroduced Diamond and left the meeting to him. Theemployees expressed themselves as "very dissatisfied withJoe Nocella classifying the mechanics and they wanted toknow . . . who did this." Diamond indicated that normallyclassifications are arrived at through collective bargaining;and he read them the UAW Local 259 wage classificationstandards applicable to some 80 shops in the industry,compared the UAW Local 259 benefits with thoseadvanced by Local 355, and answered employees' ques-tions.40Diamond then retired so as to permit theemployees to talk privately.When he was called back, hewas told that the men "wanted to go along with me [i.e.,Diamond]." As testified by Dester, at the private discus-sion among the employees they decided to "abandondiscrepancies, suchas in datesand times, have also been reconciled orresolved39While it thus appears that it was James Guido,Russell's assistantservicemanager and one of its supervisors, who called UAW Local 259 inon September 11, that circumstancesisnotmaterialin this proceeding,which does not involve any allegation that UAW Local 259 was an assistedlabor organizationRespondent Union's counsel "agree[s]that we arenot trying [UAW Local ] 259 here "40According to Richard Nocella (testifying as Respondent Local 355'switness),Diamond described the UAW Local 259 pension plan and alsoexplainedthatunder the UAW Local 259 system all mechanics received$4 86 per hour (apparently substantially higherthan the existing Russell andat leastsome of the proposed Local 355 rates) RUSSELL MOTORS, INC.[Local] 355 and back Local 259"; and the testimony ofvarious employees who attended the meeting establishesthat they did indeed there sign UAW Local 259 member-ship cards-according to Diamond, some 16 or 17, asindicated by James Guido all there present (includinghimself,Marquand, George Guido, Henry Mack, HugoGruebel, office clerk Cohen, and Richard Nocella)-not-withstanding that they had previously signed cards forLocal 355 under the circumstances shown. When some ofthe men then told Diamond that they had signed cards forLocal 355 and that its "negotiating committee" wasscheduled to meet with the Company on the following day,Tuesday, September 15, Diamond told them to instruct the"negotiating committee" not to meet with the Companysince they were being represented by UAW Local 259.Diamond thereupon immediately sought out CompanyPresident Philpit, but was informed by Service ManagerJoseph Nocella that Philpit was not there. Diamond askedJosephNocella for recognition, but Nocella refused.41Diamond then requested Joseph Nocella to notify Philpit.Additionally, that very evening (Monday, September 14)Diamond in the name of UAW Local 259 dispatched atelegram to Russell requesting recognition. It is noted thatthis telegram "confirms" the described earlier recognitionalrequest of Diamond to Joseph Nocella and also asks thatthe status quo be maintained and that "all negotiationscease with the Amalgamated Local 355 until such time asan National Labor Relations Board election will be held todetermine who is the collective bargaining agent for theservice department employees." No response was receivedto this telegram. On September 16, UAW Local 259 filed apetition with the Board requesting an election.On the following morning (i.e., Tuesday, September15)-Joseph Nocella conceded he may on that day haveseen the UAW Local 259's telegram of September14-James Guido was summoned into President Philpit'sor Service Manager Joseph Nocella's office, where he wasdressed down by Philpit in the presence of Joseph Nocella.Itwill be recalled that it was James Guido who had calledUAW Local 259 Representative Diamond into the picture.Philpit angrily demanded to know from Guido why he, as"part of management," had called UAW Local 259 in,since he "had no right doing so," and accused Guido ofhaving "broken a Company policy" by a "managerbringing in a union." Nocella chimed in with, "I don'tknow why you did it, Jimmy. You had no right to do it;you had no right to do it." (Philpit conceded that he tookno comparable action and made no comparable accusationto those of his supervisors who were active on behalf ofLocal 355. Neither, of course, did Nocella.) Philpit statedtoGuido that he could not afford the UAW Local 259rates and would not enter into any collective agreementwith UAW Local 259; and that the only way the employeeswould receive "benefits" from him was "to bring in the[Local] 355 " Philpit said he thought he (Philpit) "wasdoing something good bybringing the [Local 355] unionin."42Philpit and Nocella were excited and angry. Philpitmade no mention at this meeting (September 15) of any41 1 discredit Joseph Nocella'sdenial that such a conversation ever tookplace between him and Diamond I was well impressed with the testimonialdemeanor of Diamond, who testified forthrightly, factually, and with365contract having been signed with Local 355; but he didthreaten that he would "never sign a contract with [Local ]2 5 9 . . . . . . 1 1 sell the business first."To Guido's statementthatLocal 355 was "an employers' union"-he havinglearned that it was a "sweetheart union"-neither Philpitnor Nocella made any comment.Philpit's version of the foregoing episode is that when hecalled JamesGuidointo his officeon Tuesdaymorning,September 15, he merely told him, in the presence ofJoseph Nocella, that Guidocould not participate in unionactivitiesbecause of his job and that "I [Philpit] didn'twant any more of it"; and that he also told Guido that hehad signed a contract with Local 355 "a few days before."Philpit flatlydenies making the other statements, recount-ed above, attributed to him by Guido. Joseph Nocellasupports Philpit in these denials,butNocella'sversiondiffers significantly from that of Philpit. According toNocella, after Philpit queried Guido as to "why he [Guido]brought in [UAW Local] 259," Guido said he was "verydisturbed about the fact that somebody [was] not tellinghim about what was going on upstairs in the shop with[Local] 355" and that he was unaware of what was goingon in his own shop, to which Nocella remarked that he(Guido) should not have gotten involved since theCompany has a "hands off policy." Nocella additionallytestified-in response to leading questions-that Philpitstated that since "We have the contract signed by [Local]355" whythen "the involvement insofar as[Guido] wasconcerned," to which Guido responded that "it was for thegood of the men and for the good of the Company... .that [UAW Local] 259 was a better Union than [Local]355." Philpit replied-still according to Joseph Nocella-that "the contract was signed and that it was a goodcontract and that the men had agreed to the contract."Mention has been made several times of Respondents'presentcontention that they entered into a signedcollective agreement on September 10.43 A flavor of thequalityofPhilpit'stestimonialperformancemay begleaned from the fact that he first-on direct examination-threw in that when he (Philpit) told Guido that acontract had already been signed with Local 355, Guidoacknowledged that he was "aware of that." On cross-examination,however,Philpitcontradicted this andexpressly denied that Guido had remarked that he wasaware of such a contract; and Philpit conceded (on cross-examination) that he did not tell Guido there was already asigned contract with Local 355. Still later, Philpit sworethat he merely told Guido that Local 355 had given him acontract"to sign."(This was on September 15; Philpit nowclaims herein that the contract was signed on September10.)As a result of leading redirect examination, Philpitattempted to return to his original version by stating thathe told Guido there was a contract and that Guido"indicated" he knew.On recross-examination,however, hetook the position that he had told Guido on the precedingThursday or Friday (September 10 or 11) that a contracthad been signed; but he again tossed in qualificationalmatter.Witha persisting testimonialstyleof thisgenre,andcandor and sincerity42Emphasis supplied43Supra,and discussionInfra 366DECISIONSOF NATIONALLABOR RELATIONS BOARDindeed at times even worse(consider,for instance, histextbook example of evasion involving a written pretrialstatement repeatedly initialed by him and on which he hadcrossed out his signature),Iwas left with an indelibleimpressionof an extraordinarily evasive and cannywitness. I have already had occasion to comment on thetestimonial performance of Joseph Nocella, as to whosetestimony in this particular aspect I received the strongimpression that it was being tailored as he went along.Upon the recordasawhole,including testimonialdemeanor comparisons, I have no hesitancy in preferringand crediting the testimony of James Guido concerning thedescribed September 16 episode in Philpit's office.Joseph Nocella concedes that, after he saw the UAWLocal 259 recognitional request telegram of September 14,he called a meeting of all service employees on Wednes-day, September 16, after 5 p.m. According to Nocella, hethere told the assembled employees about the UAW Local259 recognitional request telegram and informed them thatalthough they had signed membership cards for UAWLocal 259 they had also signed cards for Local 355, that theCompany had a "signed contract with Local 355," and thatwhile he himself was "no Union man ... we have to go bythe contract that was signed and agreed upon . . . with[Local]355."Local 355 Representative Stirt, who wasapparently also present at this meeting, distributed Local355 medical hospitalization ("Welfare Plan") cards for theemployees'signatures,advising them-according to histestimony-that "they had to fill out the cards and thatonce the cards were in they are covered under theagreement.44 I mean the Welfare Fund and they are able tocollectbenefits."When-still according to Stirt-someemployees pointed out that they had signed membershipcards in UAW Local 259, Stirt further advised them that"we had an agreement with the Company, and that [UAWLocal] 259 couldn't representthem, we [Local 355] had torepresent them. . .you can sign cards for twenty differentUnions and it means nothing, it doesn't have any weight.The first card that you sign you sign giving AmalgamatedLocal 355 the authority to represent them, these are thecards that I had and this is the representation and Iproceeded with their authorization to proceed to get acontract, and the contract that we had would be valid."Several employees 45 who were present at this September16meeting and who testified provided a fuller and moreconvincing account, which I credit, regarding the antece-dents of this meeting and what was said at the meeting.EmployeeDester-an extremely persuasivewitness-swore that Richard Nocella told him on or after September15 that he didn't "give a damn about the UAW" eventhough the employees had all signed up with the UAW. Asto the meeting itself, employee James Walker testified thatJosephNocella, in the presence of other companysupervisors attending the meeting,informed the assembledemployees that Philpit "could not afford the UAW'spackage, that it was too expensive and that he would close44Perhapsa "Freudian slip "45All were stillemployed atRussell whenthey testifiedherein See fn21, supra46This could only have been an allusion to the Company's previous"trouble" with UAW Local 259, involving a Board order and court decreeagainst theCompany for unlawfully refusing to bargainwith that uniondown the shop rather than sign a contract with the UAW";and that Philpit and Nocella "wanted Local 355."Employee Kennedy testified to the same general effect. Inlike vein,employee Hopkins testified that at this meeting,which lasted almost an hour, Joseph Nocella, talking onthe subject of unions,mentioned"the trouble"they hadhad before;46 that the Company "did not like unions .. .because of what happened before"; that Nocella "wanted355"; and that "he would rather close the shop down thanletthatunion [UAW Local 259] in." According toKennedy, Richard Nocella said that "the only way wecould get UAWin was to strike."e.The "Negotiation" and execution of the"Collective Agreement" between Local 355 andRussellAs has been shown, almost without exception the Local355 membership cards are dated September 9, 1970-i.e.,20 of 24; only I is dated September 8. Although there issubstantial evidence-consisting of the credible insistenceof certain card signers that they signed their Local 355cards, now dated September 9, on a date subsequent toSeptember9-September 9)may nevertheless be regardedas the earliest possible date on which those cards weredelivered signed. Notwithstanding this, Respondents nowclaim thattheynegotiated, entered into, and signed acomprehensive collective agreement bySeptember 10.Aswill be shown,however,there is considerable indication tothe contrary.The circumstances, as well as direct testimo-ny of numeroushighlycredible witnesses,strongly suggestthat the agreement was actually"negotiated"and signedsubsequent to the attempted September 14 interposition ofUAW Local 259,and therefore-since it bears the date ofSeptember 10-backdated. The reason for such a backdat-ingwould be apparent-namely, to establish that theparties had concluded an agreement before UAW Local259 arrived on the scene.47 The circumstances surroundingthe "negotiation"and alleged execution of this "collectiveagreement" will not be explored.According to Local 355 Representative and OfficialHenry Stirt, after he obtained 21 signed Local 355membership cards from Richard Nocella on the afternoonofSeptember 9 he visited Russell President Philpit,displayed the cards to him, and requested recognition; andPhilpit examined the cards for about an hour and returnedthem to Stirt.Thisiswhat Stirt testified to when called tothe witness stand,at the outset of the hearing,by GeneralCounsel. However, when Stirt again testified, toward theend of the hearing,this time as a witness for RespondentUnion, Stirt provided a substantially amplified and variantversion of this meeting.Stirt then(as union defensewitness)testifiedthatafterhe requested recognitionPhilpit, after 10 or 15 minutes with the cards, agreed that47However,as acknowledged in closing argument by counsel forRespondentUnion,even if the parties had in fact executed a collectiveagreementbefore UAW Local 259 arrivedon the scene,this would still inno way rule out that Local 355 had been an employer-assisted union orotherwiseintroducedand recognized by Russell in violation of the Act ashere charged RUSSELL MOTORS, INC.367they "looked legitimate" and that Stirt had "a clearmajority,"48 andthen and thereorally received Stirt'sdemands as well as a "form contract" identical to thecollective agreement which was ultimately signed betweenLocal 355 and Russell.49 Stirt (continuing with the accounthe gave as Respondent Union's defense witness) addedthat he and Philpit then discussed the various provisionsfrom beginning to end, including employee classificationsand wage rates, to all of which Philpit agreed with Stirt.Although, according to Stirt, this discussion became"heated" on the subject of the proposed welfare benefitsand holidays, Philpit "went along" with those as well and,in fact, made no changes in anything. Further according toStirt's later version, this discussion lasted about 2-1/2hours, with nobody there other than Stirt and Philpit. Stirtalso testified that he told Philpit he would return thefollowing day with the agreement in final form; whenasked at the hearing what happened to the "draft" he haddiscussed with Philpit, Stirt's reply was that his office clerkhad "destroyed" it and that he did not know what Philpitdid with his copy.50 Continuing with Stirt's account asunion defense witness, Stirt testified that he returned toPhilpitwith the "final" typed copy on the followingmorning, September 10 (Wednesday), at which time JosephNocella was also there; and that the only specific subjectwhich came under discussion then was the actual classifi-cations into which specific mechanics would fall, but thatthis was never reduced to writing since "It was somethingthatwe had to discuss further." The contract was thensigned, according to Stirt, just before noon of September10, in duplicate, with Stirt himself writing "Russell MotorInc." [sic] below Philpit's signature at the end. Notwith-standing his foregoing testimony, however, on cross-examination Stirt testified that the meeting of September10 at which Joseph Nocella was present was merely like a"proofreading activity," and that a discussion regardingemployee classifications didnotessentially occur.51 SinceStint's testimony was characterized by much inconsistencyand alleged memory lapses, as well as evasiveness and48 It is interestingto observe in this connection, as set forth below, thatPhilpit testified he could "expressly" recall receiving only II cards fromStirt(A set of 21 of these cards was given by Surt to theBoard'sRegionalDirector's office onSeptember 22)Other variations between the Surt andPhilpit accounts of what took place will be apparent from a comparison ofthe two versions49Here, again, it is of further interest to note that according to Philpit'sversion-set forth below-Surf gave Philpit the draft about a day or twoafterhe received the signed union cards from Stirt This would placePhilpit's receipt of the draft at September I I-after the date of September10-appearing on the signed document50 See In49, supraPhilpit produced no such draft either51According to Stirt (on cross-examination as Respondent Union'switness),he gave Philpit and Philpit agreed to the Appendix A (classifica-tions and wage rates) portion of the contract in the very form in which itappears atthe end of the signed contract dated September 10 When asked,however, where the parts department employees are shown there, Stirt,conceding they are not there listed, claimed they were intended to beincluded under "Helpers," base rated at $3 per hour Stirt then took theposition thatsinceMarquand, as a member of Local 355, is in the partsdepartment, he would be considered under the classification of "Helpers"under Appendix A of the contract When it was thereupon pointed out toStirt-still on cross-examination-thatMarquand is the manager of theparts department and earns as much as a "B + Mechanic" under AppendixA (i e, $3 85 per hour), Stirt's response was that the rates on Appendix Awere only "minimum" rates it is, of course, obvious that Job classificationsand wage rates are usually the most basic features of collective bargainingsome outright prevarication, and also considering testimo-nial demeanor as observed, I was left with a poor eventualimpression of his veracity in relation to the matters here atissue.According to Russell President Philpit-when called tothe witness stand first early in the case by General Counselas his second witness, immediately following Local 355official Stirt-Philpit expressly recalled receiving only 11signed Local 355 cards from Stirt when Stirt first visitedhim, and it was "several" and possibly "even more thanfivedays" later that he signed the collective agreementwith Local 355. Since Stirt could not in any case have beenin possession of even as many as I I signed cards beforethey were signed, and since the cards did not come intoStirt's possession before September 9, this would, accord-ing to this testimony by Philpit himself, place the signing ofthe contract no earlier than September 11 (Friday) and aslateas even after September 14 (Monday), contrary toRespondents' current contention that the contract wasexecuted on the date it bears, September 10. Philpit'stestimony when he was recalled to the stand toward theend of the case, as Respondent Russell's witness, againindicates that there was an intervening period of some daysbetween Stirt's visit to him with the signed cards (allegedlyon September 9) and the execution of the collectiveagreement with Local 355-further negating Respondents'present contention that the agreement was executed onSeptember 10. Thus, when he returned to the stand asRussell's witness late in the case, Philpit testified that afterreceiving the signed union cards from Stirt (i.e., September9, allegedly, but certainly in no event before that date), he(Philpit) 1, 2, or 3 days later52 received from and discussedwith Stirt a draft of a contract, telling Stirt that it wassatisfactorywithout change. Finally, Philpit testified thathe did not before September 15 tell Marquand, GeorgeGuido, or Henry Mack that he had signed a contract withLocal 355.53 Ample comment has already been madeconcerning Philpit's testimonial style and quality.Philpit (as well as Stirt) conceded that Russell had had52 In his typical testimonial style, Philpit subsequently attempted toobfuscate this earlier testimony by "offhandedly" suggesting that it "couldhave been 1 /2 hour later", subsequentlyhe furtherblurred it by impatientlyminimizing it as "Several hours Could be 40 hours " Further example hasalready been given of this witness' manner of testifying-of of which hisextraordinary evasive feat at the hearing regarding his pretrial statementmust be indelible upon any person who witnessed the performance53While I can well believe that Russell did not tell them beforeSeptember 15 that he had signed a contract with Local 355, this by nomeans establishes or supports Philpit's current contention that he signed iton September 10, rather,in the context of the total circumstances, itsupports the inference that he did not tell them until on or after September15 because it was not signed until on or after September 15 It is quiteunlikely that Philpit would not have told his own supervisors (and even therank-and-file employees)-particularly considering the situation-that hehad signed a contract with Local 355 Although Philpit states he did,however, tell James Guido and "possibly" also Hugo Gruebel prior toSeptember 15 that he had signed a contract with Local 355, 1 discredit thisin view of Guido's and Gruebel's testimony credibly to the contrary, andsince there is no persuasive reason to believe(particularly considering thequality of the testimonial source) why Guido and Gruebel should have beensingled out for such revelations It is further to be noted in this connectionthat according to Philpit's own testimony it wasSeptember 15 -ontheoccasion when he called Guido to Nocella's office to dress him down forhaving brought UAW Local 259 Representative Diamond in the previousafternoon-whenPhilpit allegedly (credibly disputed by James Guido) toldJames Guido that he had already signed a contract with Local 255. This(Continued) 368DECISIONSOF NATIONALLABOR RELATIONS BOARDno contractual relationship with Local 355 prior to thathereembodied in the agreement which they datedSeptember 10. Philpit added that that agreement constitut-ed the only "collective bargaining" he had engaged in in 20years, despite the fact that the Russell employees havebeen previously represented, as has been shown, by UAWLocal 259 with the ensuing Board order and court decreeagainstRussell for unlawfully refusing to bargain withUAW Local 259.Russell ServiceManager Joseph Nocella's testimonialcontribution on this subject was that he was present inPhilpit's office onSeptember 10when Stirt said he "had... all the cards for Local 355 and he was presenting acontract to Mr. Philpit." This again, it will be noted, is incontrast to the testimony of Stirt as well as that of Philpit.54According to Joseph Nocella, they then (September10)-once more in contrast to Stirt's version and alsoPhilpit'sversion-discussed the terms of the "finallyprepared contract," which was then and there signedwithout change, but with some things "in the relationshipand insofar as the classification of the men . . . andbenefits" filled in in Stirt's handwriting.55 On- cross-examination, however,Nocella spoke of a "collectivebargaining session" which he attended with Philpit andStirt prior to this; and he claimed inability to "recall" or"remember" anything that was said prior to the executionof the contract, including whether there was any disagree-ment about anything or whether nonunit employees wereso much as mentioned. Finally, according to his testimony,Nocella allegedly first mentioned the signing of the card onSeptember 14.Richard Nocella also testified in relation to this subject.Called as a witness for Respondent Local 355, on directexamination he was asked the question of whether, whenStirt spoke to a group of employees during lunchtime onSeptember 14, "the word contract [was] mentioned."Nocella's reply took the form, "Yes ... that the men hadgot their classifications and the money that they had askedfor and . . . the benefits...." According to RichardNocella's testimony ondirectexamination, when he signedwould seem to indicate that it was September 15, and not before, when, evenaccording to Philpit, Philpit told Guido a contract had been signed,unless-and Philpit did not so claim nor here testify-he had also toldGuido the very same thing before September 15 It is finally noted in thisconnection that on cross-examination Philpit altered his previous testimonyby swearingthatwhat he told Guido was merely that Local 355 had givenhim a contract "to sign." (Emphasis supplied) During leading redirectexamination, Philpit sought to repair this testimonial slip by stating that hetold Guido that "the contract was there"-thus obfuscating the question ofwhether it had been signed or not. Then sought to be pinned down onrecross-examination, Philpit this time flatly stated that he told Guido onSeptember 10 or I l that a contract had been "signed," but with renewedequivocation Philpit also testified that the Local 355 health-hospitalization("Welfare Plan") "blue cards" were also distributed to "everybody" onSeptember 10 or 11 This conflicts with the testimony of all other witnesses,including even Stirt and Respondents' other witnesses, and is patentlyuntrue51 It will be recalled, for example, that Stirt testified that it was onSeptember 9that he mentioned the Local 355 cards and that only he andStirtwere there,not Nocella Nocella's version is also in significant respectsat odds with that of Philpit56Neither of the copies of the collective agreement here presented showsany such thing On cross-examination,Nocella qualified his earliertestimony by stating that did not "recall" when he first heard Philpit andStirt discuss classifications and wage rates56A pretrial statement taken by a Board agent from Nocella, admitteda membership card for UAW Local 259 on September 14he knew that Russell had already signed a contract withLocal 355; but he is unable to remember when the contractwas signed and unable to explain how he knows it wassigned before September 14, conceding that he first saw it"inOctober sometime." On cross-examination, however,Richard Nocella conceded that on September 14 (the dateof the UAW Local 259 meeting when he signed its card) hedidnotknow (or does not remember knowing) whether acontract had been signed between Russell and Local 355,and that he does not remember when he learned that sucha contract had been signed; and he also conceded-inseeming contrast to Philpit, Stirt, and Nocella-that as ofSeptember 14 the classification of the employees had notyet been worked out.56A procession of employees-supervisors as well as rank-and-file--called by General Counselas witnesses,providedhighly convincing testimony throwing the gravest doubt onRespondents' contention that they entered into theircollective agreement on September 10, the date it bears.Thus, rank-and-file employeeDester, an impressivelycredible witness, swore that at the September 14 meetingLocal 355 Representative Stirt discussed wage rates withthe employees, telling them what Local 355 members "get"or "usually get," and that Stirt in no way indicated acontract had already been signed. Dester further sworethat Service Manager Joseph Nocella came in later andcategorized each mechanic by name and his proposedclassification slot and wage rate, but that some employees'classifications and rates were not so much as mentioned atthismeeting; and that it was further indicated there thatthe "employees' negotiating committee" wouldthereafternegotiate with Philpit. Further, Richard Nocella, a memberof that "committee," subsequently told Dester that-des-pite the fact that the employees later that day (September14)had met and signed up with UAW Local 259-he(Nocella) "didn't give a damn about the UAW" eventhough the employees had all signed up with UAW, yetmade no mention of any contract between Russell andLocal 355. Dester first learned of such a contract aroundinto evidence for impeachment purposes only, statesAt no time during the meeting on that day [September10, 1970],did Stirt tell me [Richard Nocella I he had signed a contract with theboss I do not think he did because we still had to work out the wageclassifications for each of the menThe day after the [September14, 1970 ]meeting with the UAW man,HenryStirt of Local 355 cameback to the shop[i e., on September15, 1970 ]..Ido not recall him[Surt] saying he had already signed a contractwiththe boss, but Idoubt it since we still had not worked out the classifications for each ofthe men with himA couple of days later,on a Wednesday or Thursday[September 16or 179],myself,George Guido, HenryMack & Orval Marquand metwith Stirt at Howard Johnsons on Northern Blvd & Port WashingtonBlvd in Roslyn to work out the job classifications & wage rates foreach of the men we wanted Stirt to present to the boss. Stirt said hewould present our demands to the boss and report back to usA few days after the Howard Johnson meeting, Stirt did come backto the shop to tell us what the boss had agreed to What Stirt told usmet with the men's approvalIdo not know when a contract was actually signed between the boss& Local355 since I was not a witness to the signing. I do not recallwhen I first got acopy ofthe contractMy copy does have a September10, 1970 date on it for when the contract was signedNocella conceded at the hearing that this statement-with the possibleexception of some things he allegedly could no longer remember-althoughunsigned was accurate to the best of his knowledge and belief RUSSELL MOTORS, INC.November. Dester's testimony that Stirt said nothing to theemployees on September 14 concerning a contract havingbeen signed by Russell with Local 355 is borne out by thelikewise highly credible testimony of employee witnessesHorace Mack and Turrill. In his similarly impressivelydelivered testimony, rank-and-file employeeRenaldorecounted that when Richard Nocella told him onSeptember 15-subsequent to the employees' meeting withUAW Local 259-that the "employees' negotiating com-mittee" (of which Renaldo was a designated "member" buthad refused to participate in because he was leery of thesituation) had met, and Nocella described its proposedtentative wage rates to Renaldo, the latter did not agreebut suggested different rates;in no way did Nocella indicatethat a contract had already been signed between Russell andLocal 355.Still another extremely impressive rank-and-fileemployee witness, Stagmtta, swore that at the employees'meeting of September 1457 the employees were informedby Stirt that he "was going to take ... up" with Philpit theproposed new wage rates and that "If [you] all agree[d], [I,Stirt,will]see if [I] could get a contract"-clearlyindicating no contract was yet in effect between Local 355and Russell. Yet another highly credible rank-and-fileemployee, James Walker, swore that at the employees'September 16meeting with Joseph Nocella and Stirt(described above)-where Joseph Nocella stated thatPhilpit and Nocella "wanted Local 355" and that Philpit"could not afford the UAW's package, that it was tooexpensive and that he would close down the shop ratherthan sign with the UAW"-neither Nocella nor Stirt gaveany indication that there was already a contract betweenRussell and Local 355. To the contrary, Stirt stated thatLocal 355 would "match any package that UAW came upwith"-strange talk for a union official already holding asigned contract in his pocket. Stagnitta, as well as JamesWalker, first heard that there was such a contract inOctober-from his supervisor, Marquand.58RespondentRussell'sown supervisors-produced asGeneral Counsel's witnesses-threw additional light on thesubject.Respondent's Parts Department Manager Mar-quand-who, it will be recalled, was an active member ofthe "employees' negotiating committee" designated byRichard Nocella-a highly credible witness, swore that afew days subsequentto the date (September 9) he signed hisLocal 355 card, the "employees' negotiating committee"met with Stirt and agreed on various features "that shouldbe incorporated in a contract with Russell Motors. .. . Ifthe contract had been signed, there wouldn'thavebeen anyreason to have a meeting" (Emphasis supplied.) Marquandfurther swore that at this meeting-subsequent to Septem-ber 10-Start gave no indication (to his own committee)that Local 355 already had a contract with Russell; and57Or September 16-at any rate subsequent to September 10ssThe testimony of rank-and-file employees Richard Gruebel andGuttilla indicates they were first told of a contract between Russell andLocal 355 on or afterSeptember16-also well after September 10 HugoGruebel, now a Russell supervisor and even in September 1970 managementrelated, testified that when in the locker room a few days after September 9Stirt in the presenceof JosephNocella descnbed benefits under Local 355,Stirtmade no mention of a contract with Russell, and that it was not untilthe following week that Stirt said he had a contract UAW Local 259Representative Diamond was first told about such a contract about a week369that it was not until on or aboutSeptember 21that Stirtsaid he had signed a contract with Russell.Russell Assistant Service Manager James Guido, also ahighly credible witness,swore that when Richard Nocellaasked him on Friday,September 11, to sign a Local 355card and he(Guido)reported this to his superior,ServiceManager Joseph Nocella,neitherof the Nocellas indicatedthat a contract had already been signed by Russell withLocal 355.Guido further credibly testified that whenPhilpit called him to the office on September 15 to beratehim for introducingUAW Local259RepresentativeDiamond to the employees on September 14, Philpit madeno mention of any contract between Russell and Local355; as a contrary indication,Philpit stated that he would"never sign a contract with[Local]259.... I'll sell thebusiness first."Also Respondent's "Make Ready"Department ManagerGeorge Guido testified credibly that when he signed theUAW Local259 membership card at the end of the day ofSeptember 14, he had no knowledge of any contractbetween Russell and Local 355;and that he first learned ofsuch a contract about 3 weeks later,in October.The "CollectiveAgreement"dated September 10,1970With regard to the "collectiveagreement" under discus-sion, it is noted that at the very beginning it bears thetypewritten date "10th day of September, 1970"; that it isfor a term of 2 years, to September 9, 1972; that it states atthe beginning it is between Local 355 and "Russell Motors,Inc.,"but is signed at the end "Russell Philpit" andthereafter is added-concededly in Stirt's handwriting-"RussellMotor Inc.," the word "Inc." being writtenover the word "Corp."; that by its terms Russell recognizesLocal 355 as the "sole bargaining agent of all employees"in the bargaining unit consisting of "all service employ-ees"; that by its terms a Local 355 shop is created-i.e.,"all service employees"59 are required to remain or join,and thereafter maintain membership "in good standing" inLocal 355 as a condition of their employment; 60 jobclassifications and wage rates are specified in an AppendixA; the employer is required to contribute into the Union's"United Welfare Fund"; 61 it defines worktimes, holidays,vacations, and sick leave; under its terms employees orgroups of employees are expressly declared to be notvested by virtue thereof with any rights or remediesenforceable "either at law, equity or otherwise, andwhether as principal or third party beneficiary or other-wise, it being understood and agreed on the contrary, thatall of the rights and privileges created or implied from thisAgreement shall be enforceable only by the parties heretoor two afterhe filed an election petition on behalfof UAW Local 259 onSeptember16;he had been informed whenhe spoke tothe assembledemployees on Monday, September14, that there was then"no contractTheywere going to meet for the first time with theboss on Tuesday[September 15 ] "ss 1 e, nonsignatones as well as signatoriesof Local 355 cards60 1 e, Local 355 may compelthe dischargeof any employeenotjoiningLocal 355 or notmaintainingLocal 355 membershipin good standingSiDiscussedinfra 370DECISIONSOF NATIONALLABOR RELATIONS BOARD[i.e.,Local 355 and Russell], and only in the mannerestablished by this Agreement"; 62 a shop steward maybeeither "appointed or elected by the Union"; the shopsteward's "duty ... shall be to see that there is noviolation of this Agreement"; the shop steward "shall havetop seniority," even to the extent of displacing anotheremployee; the Employer may hire at will without regardforunionmembership, with the absolute right to fireduring the first month of employment; all disputes andcontroversies are subject to a mandatory grievance-arbitra-tion procedure, with the final step being arbitration beforea single arbitrator named by both parties; there is amandatory "check off" pay deduction for "all Unionmembership dues and initiation fees" in such amounts "asmay be established by the Union"; "During the life of thisAgreement, there shall be no strike, stoppage of work, slowdown, picketing, boycotting, lockout, or any other econom-ic pressure or activity of any kind by either party againsttheother for any reason or matter, controversy orgrievance, or claim of breach of contract of any kind,nature or description, between the parties hereto"; the"reopener" provision provides that if the parties are unableto agree on contract revisions, "the disagreement shallbecome a dispute hereunder and shall be subject to thearbitration provisions of this Agreement"; and the agree-ment "automatically" renews itself from year to year unlessformally renounced in advance by either party. It is notedthat the "body" of the agreement-i.e., that portion beforethe signature-does not list any wages, but merely states"See Appendix `A' "; and that the annexed "Appendix'A'," after listing certain classifications and rates, in turnstates: "In the event agreement cannot be reached on anyadditional conditions, the disagreement shall become adispute hereunder and shall be subject to the arbitrationprovisions of this Agreement."63It is conceded that since its execution this "collectiveagreement" has been in full force and effect, and thatunder it Russell has made the payroll "checkoff" deduc-tions for union fees and dues required by its terms.Crediting the described testimony of the supervisory andrank-and-file employees and upon the record as a whole, Iconsider it most unlikely that this "collective agreement"was actually executed on September 10, but that far morelikely it was executed at some time on or after September15-that is, after the advent of UAW Local 259-andeitherbackdated to September 10 or signed withoutchanging the date of September 10 typed thereon.It seems most unlikely that Respondent Employer wouldnot inform its own supervisors-particularly consideringwhat was going on-that it had made a contract with Local355; and at least as unlikely that Local 355 would notlikewise promptly publicize such a fact to its newly "won"members.Particularly in view of conflicts between versions of62Under this provision, presumably, an employee could not even bringsuit for wages-only the Union could on his behalf if it chose to Thisprovision also appears to take no cognizance of the right preserved toemployees by Sec 9(a) of the Act to present grievances directly to theiremployer63This final provision-particularly considering the fact that certainemployees' (James Walker and Marquand) wages were raised beyond therates listed in Appendix A subsequent to the execution of the contract-isRespondents' witnesses, as well as internal inconsistenciesin the respective accounts which they individually putforth, and also my lingering major misgivings on the scoreof their veracity based on observed testimonial demeanor,I cannot bring myself to credit their contention that, underthe circumstances described, the "collective agreement"which they entered into was actually fully negotiated byand signed on September 10, 1970, as they now assert. I amrather of the belief, and upon the entire record find, thatthat "collective agreement" was entered into after theadvent of UAW Local 259 on the scene, that is afterSeptember 14, 1970, and that it was backdated to, orentered into as of, September 10, 1970, in an attempt toinsure that its employees would be exclusively "represent-ed" by Local 355 and to forestall (1) its employees' beingrepresented by UAW Local 259 or any labor organizationof their own free choice, (2) the necessity for Russell torecognize, deal, or negotiate with UAW Local 259 or anylabor organization of Russell's employees' own free choice,and (3) a Board-conducted election to determine byofficial secret ballot its employees' true representationaldesires.f.The Local 355 welfare planRespondents' "collective agreement" contains a provi-sion (art.XII) creating a "Welfare Fund" for "eachemployee covered by this Agreement," with the Employerrequired to contribute a certain monthly amount to "theUnitedWelfare Fund" on each such employee's behalf"for the purpose of financing the Welfare Plan for thebenefit of said employees." The provision further stipulatesthat "In the event that the Trustees [unidentified] of thesaidWelfare Fund shall determine that the amountscontributed by Employers [note the plural] are insufficientto adequately provide for the benefits made available toemployees, the Employer agrees to make payment in suchincreased amounts as shall be determined by the saidTrustees." There is a further proviso that "The Trustees ofsaid Fund shall have the right to provide for inclusion inthe Plan of Union officers, agents and employees, and suchother persons as they may determine shall be included."Local 355 Official Stirt, called as a Local 355 witness,testifiedthat the "United Welfare Fund"-which hecharacterized as "our welfare fund"-referred to in theparties' "collective agreement" is a creature of Local 355solely and exclusively; only Local 355 members, or those itotherwise permits, may participate therein, Stirt explainedthat it coversallofficials and employees of Russell eventhough they are not unit or Local 355 members; however,these would not be admittedunlessthe employee unit herewas unionized under Local 355. It also covers all Local 355officials,agents, and employees. According to Stirt, thefurther indication thatwheneverthe contract was signed, the parties had notyet fully negotiated its terms or the terms which are normally to be found ina bona-fide collective agreement resulting fromarms' lengthdealing, forwith relation to those classificationsof rates notyet agreed upon, the"agreement" was no morethanan "agreement to agree ifagreement ispossible " Stirt himself concededthat,with employees not yet "slotted" intoclassifications at the time the "collectiveagreement" was executed, that wasleft for later and that "If we have any disagreement, we would arbitrate " RUSSELL MOTORS,INC.371fund is a trusteed fund of Local 355 and variousemployers,64 in part administered by Local 355 and withStirt as an unpaid "trustee." Philpit, Joseph Nocella, andMarquand confirmed that they, as well as other Russellexecutives, supervisors, clerical, and other nonbargainingunit employees, participate in this "Welfare Plan," whichissuesmembership or identification cards carrying thelegend "United Welfare Fund."65 Russell President Philpittestified-corroborated by Local 355 official Stirt-that he(Philpit) "insisted upon" this universalinclusionbefore hewould enter into the "collectiveagreement" with Local355, and that Stirt agreed to this in "an oral understand-ing," which Stirt later testified is "the normal practice ofthe Union to do that, that when we do come into a shop isto take the whole group into our welfare fund. They don'thave to be members of the Union if they are out of thebargainingunit." According to Stirt, this "discussion alsoinclude[d] taking Mr. Philpit and the Company supervisorsin aswell . . . because they aresalespeople," and underStirt's oral agreement with Philpit the Company "was topay [premiums] for all of them including . . . the nonunitemployees . . . without any exception."According to Stirt, he left cards for the "Welfare Fund"at the Russell premises, together with Local 355 union dues"checkoff" authorization cards, on Wednesday,September16.Of such cards here in evidence, none is dated earlierthan September 16.Since theparties' continuing participation in a "WelfareFund" of the character described, under the circumstancesdiscussed,isnotin this proceeding specifically alleged tobe in violation of the Act, nor are we here concerned withany other possible legal requirements other than those ofthe Act,66 our interest is focused only on its relation to theoverall situation, involving basic allegations of an "assist-ed" and otherwise improperly installed union under a"sweetheart" arrangement with the Employer. Consideringthe circumstances insofar as they involve the described"Welfare Plan," introduced under the aegis of Local 355for unit employees but extending also to nonunit employ-eesand even company executives with conceivablyconflicting claims and interests to be "impartially" admin-istered, such universality of "protection" (to the possibleeconomic detriment of unit employees, whose economic"package" may to an extent be reduced) smacks of anaccommodative element between the Employer and Local355 suggestive of close relationship and common interestand not theusualarms' length dealing.g.TheLocal 355 "ShopSteward"Although there appears to be some uncertainty ordifference of opinion as to whether Richard Nocella-thebrother of Russell Service Manager Joseph Nocella-waseventually "elected" as Local 355 Shop Steward,67 it isundisputed that at any rate initially and through the64Russell President Philpit swore he does not participate in the fund'sadministration and does not know who does65There is no express reference on these cards to Local 35566Cf , e g , Art, Title Ili, Welfare and Pension Plans Disclosure Act of1958, Internal Revenue Code and 26 CFR67AlthoughDester recalled such an "election" among some of theemployees around the end of September, Guttilla maintained there was-mcritical period here Nocella was self-appointed, and that atalltimes he alone has been serving as the Local 355steward. It will be recalled that the "collective agreement"itself does not require that a Local 355 steward be elected,but calls merely for a steward "appointed or elected by theUnion" who thereupon automatically attains "top seniori-ty" in the shop-even to the extent of displacing anotheremployee-and is vested by the "collective agreement"with the "duty ... to see that there is no violation of thisAgreement" (with all questions as to whether there is a"violation" required to be grieved and arbitrated at the soleinstance of Union and Employer before a single arbitra-tor).Russell Service Manager Joseph Nocella testified thatcompany records show that his brother Richard Nocel-la-umquely among the employees-was paid $115.50 for25-30 hours "miscellaneous"(N.B.,not "overtime")inaddition to $154 for 40 regular hours, for the two criticalweeks in September 1970. Joseph Nocella pleaded igno-rance as to the meaning of "miscellaneous," suggesting asan explanation that his brother Richard-a "B" mechanicthen-was an extraordinarily gifted mechanic.68h.EmployerthreatsIt has already been noted that, during the course of thedescribed events in September 1970, various threats areascribed to Respondent Employer, involving refusals todeal with UAW Local 259 and predicted dire economicconsequences which would ensue if that union were to bechosen as the employees' representative. In this immediateconnection, there will again be recalled Russell's previoustorrid history with UAW Local 259 following its officialcertificationby the Board after a secret election andRussell's refusal to bargain with that union, eventuating ina Board Order and court decree.The threats in question were far from insubstantial, sincethey not only bespoke a replay of the Employer's earlierunlawful refusal to deal with UAW Local 259, but also cutto the sinew and bone of the employees' jobs bythreatening plant shutdown in the event Local 259 werechosen by the employees.Employee James Walker, a highly credible witness,testified that at the September 16 meeting of ServiceManager Joseph Nocella with the assembled employees,Nocella told them that Russell President Philpit "could notafford the UAW's package, that it was too expensive andthat he would close down the shop rather than sign acontractwith the UAW." Likewise, employee Hopkinstestified that on this occasion ServiceManager JosephNocella referred to the "trouble" they had before and thattheCompany did not like unions "because of whathappened before"-which could only have been a refer-ence to UAW Local 259; and that for this reason he"wanted [Local] 355" and "would rather close the shop"vote" and that Nocella was shop steward because "he told me " Nocellahimself maintains he was "votedin" at "one ofthe meetings "68While Joseph Nocella testified onredirect examination that otheremployeesalso at timesreceived variousamounts under the heading"miscellaneous," there was no attempt to show whatthesewere for, nor, ofcourse,would it shed light on what Richard Nocella was paid for, whichRespondents chose not to disclose 372DECISIONSOF NATIONALLABOR RELATIONS BOARDdown than let that umon [UAW Local 259] in." Stillanother employee, Kennedy, testified credibly that JosephNocella told the entire assembled shop that UAW Local259 "was the wrong union [and that] Philpit said he wouldrather close down than have the UAW come in because itwould cost him too much money." When employeesindicated they did not like various features of Local 355and preferred UAW Local 259,RichardNocella remarkedin the presence of Joseph Nocella-without contradictionby the latter-that "the only way we [employees] could getUAW in was to strike."Itwill, finally, be recalled that-as described in anotherconnection-Assistant ServiceManager James Guido, ahigh-ranking supervisor in the Russell hierarchy and ahighly creditable witness, testified that when he was calledto Service Manager Nocella's office on September 15 for adressing-down for calling UAW Local 259 in, Philpit toldhim that he "could not afford the [Local 259] rate[s]" andthat he would "never sign a contract with [Local] 259... .I'll sell the business first."Philpit and his Service Manager Joseph Nocella contra-dict all of these employees, including their own supervisorysubordinates, and deny that they said these things. Itwould serve no useful purpose to repeat my previousobservations concerning the quality of their testimony.Crediting the described employees' testimony, I find thatthe threats were indeed made.i,MiscellaneousOn his return from vacation, late in September, RussellRepair Shop Foreman Richard E. Walker in ServiceManager Joseph Nocella's office, with Richard Nocellapresent, asked, "How come all of a sudden after all theseyearswe're getting a union in Russell Motors?" Theresponse of both Nocellas was that "they had contact withthe union which would give broader medical coverage plusdental coverage."In October 1970 employee Richard Gruebel, who hadnot signed a Local 355 membership card, was given such acard by Service Manager Joseph Nocella in his office. It isnoted, in this connection, that, as has been mentioned,Respondents' "collective agreement" contains a mandato-ry "union shop" membership provision, requiring all unitemployees to become and remain members of Local 355and to pay that union initiation fees and dues during thelifeof the contract and any automatic or other renewal,under penalty of discharge.Around April or May 1971, when President Philpit in therepair shop mentioned having to appear in court in anunfair labor practices case over the Union, Shop Supervi-sorRichard E.Walker asked him, "How did we getinvolved with the unions in the first place? I felt that wecould have resolved any differences without the benefit ofthe union." Philpit's reply, according to Walker, was, "Itwas going to become inevitable that all of the dealerswould eventually have a umon." Philpit does not denysaying this, but merely says he cannot "recall" saying it.Late in 1970 or early in 1971, Assistant Service ManagerJames Guido was called into Philpit's office, with nobodyelse there. Philpit told Guido that UAW Local 259 washiring a lawyer, and that Philpit wanted a statement fromGuido. Philpit appeared to be taking notes of Guido'sensuingremarks, which Guido neither read nor was askedto sign. At the conclusion of thisinterview,Philpit toldGuido he had discussed "this situation" at a meeting with"several of his Buick dealer friends,"69 who told him theycould not understand why Russell retained Guido in itsemploy. Philpit purported not torememberany suchincident. I credit Guido's account as above described.ThreeRussell employees testified concerning Boardsubpenas requnng their attendanceaswitnesses at thebehest of General Counsel or the Charging Party (UAWLocal 259) in this case. EmployeeJamesWalker swore thatupon receipt of these subpenas, Local 355 RepresentativeBisciglie70 explained to them that there would be a trialand that although "anybody can be subpoenaed . . . youcan't be forced to say anything," and advised them to"disregard" the subpenas and that Local 355 and theCompany "will let [you] know if [you] had to go down."7iSimilarly, employee Renaldo-likewise a highly creditablewitness-testified that he was advised by the Local 355representative (brought to Renaldo by Richard Nocella)that he did not have to sign a pretrialstatementwhich hehad given to a Board agent and that "Nobody's forcingyou into saying anything." Although a third employee,Horace Mack, was allegedly unable to recall all of whatBisciglietold employees about the subpenas whenBisciglievisited the shop on that occasion, other than that Bisciglieassured the men that "there is [nothing] really to worryabout," Mack did confirm the episode.Testifying on this subject,Biscighedenied thestatementsattributed to him; according to him, it was the employeeswho asked him what to do about the subpenas which hadbeen served on them, and his(Bisciglie's) response was thattheymustappear and tell the truth. As for the pretrialstatement incident involving Renaldo, after firstinsistinghe was unable to recall any conversation regarding such astatement other than one with Richard Nocella,Bisciglelater said 8 or 10 other employees were also present on theoccasion; still later, Biscigle recalled another such conver-sation, in February or March 1971, but did not providedetails.On the basis of comparative demeanor observations aswell as the weight of the conflictingtestimonial versions, Ihave no hesitancy in preferring and accepting the employ-ees' versions as described.A telling incident, as credibly recounted by Russell'sformer Repair Shop Foreman Richard E. Walker, occurredbetween Walker and Richard Nocella on July 8, 1971, theday before Walker leftRussell's employment. Walker toldNocella that he still felt that as shop foreman he (Walker)should not have been in the Union (Local 355) and thatServiceManager Joseph Nocella should not have givenhim the Local 355 membership card. Richard NocellacalledWalkera liarand said he (Richard Nocella) hadgivenWalker the card in "Joe's" office and presence.69CfN L R B v. RaymondBuick,445 F 2d 644 (C A 2), also involvingexclusively, on behalf of Local 355, in the forepart of 1971Local 355 and a nearby Buick agency other than RespondentRussell7'Walker also stated that he subsequentlywas told that Bisciglie had70Biscigle tookover from Shrt to "service"theRussellemployees"retracted" this RUSSELL MOTORS, INC.Walker stood firmly by his guns that it was Joseph Nocellawho had given him the card and offered to verify it withJosephNocella.Richard Nocella did not take up theinvitation.Walker also commented adversely upon Rich-ardNocella'srecent elevation,because of his brotherJoseph,from class "B"to class "A"mechanic.Althoughvigorously cross-examined regarding this episode (whichwas disputedby theNocellas, but to a degree corroboratedby witnesses Johnson and Turrill),Walker adhered to itruggedly and convincingly.IcreditWalker'sdescribedaccount of the episode.During his testimony,Russell President Philpit concededthat-although there was not"anything remain[ing] to benegotiated"when he signed the"collective agreement"with Local 355-he increased the wages of James WalkeraswellasMarquand subsequent to his signing the"collective agreement"with Local 355, but he denied hedid this to bring their wages in line withUAW Local 259wage rates.The following(Fig. 1) is a comparison of wagerates under the speedily executed"collective agreement"between Russell and Local 355(claimed by the latter to bethe area "prevailing rates")and those under contracts ofUAW Local 259 (claimed by it to be the area "prevailingrates"):Local 355Hourly RateUAW Local 259Hourly RateJob Classification(1970-72)1970--72Mechanic"A"$4.86$4.86-$5.15awn3.85"8e3.453.77--4.02New Car Make Ready Man3.545-3.795Lubeman3.25Lubeman-Rackman-Helper3.515--3.765Partsmen3.96--4.21"B"3.575-3.825Helper J3.00Metalman and4.68-5.15CombinationPainter3.77-4.02Utilityman2.752.89-3.14Peter2SIlJ Local 355 OfficialStirt testified that under the Local 355 contractPartsmen were classified as "Helpers."Fig. 1: Wage Rate Comparisons,Local 355 and UAW Local 259(Source: G.C. Exh. 3A, Appendix A, and G.C. Exh. 20,Appendix A)D.Resume, Resolution, and RationaleAs has been shown and found,in 1966 RespondentRussell's service employeesby secretballot in a Board-conducted election selectedUAW Local259 as theirbargaining representative.Notwithstanding the Board'sofficialcertificationofUAW Local259, a complaintproceedingwas thereafter instituted againstRussell,72Both Philpit and Stirt conceded the absence of any prior contractualrelationship, Philpit additionally testifying that the "collective agreement"here in question was the only one he has had in 20 years It would seem thatthese circumstances may additionally be taken into account in resolving theissue of whether a suddenly and speedily installed union has achieved such373resulting in a stipulated Board order and court decreeenjoiningRussell from continuing to refuse to bargaincollectively in good faith with UAW Local 259 and tocease and desist from attempting to oust that union as itsemployees' representative.When, in the late summer of 1970, there were rumblingsof renewed union activity among service employees, themovement was swiftly headed off or channeled into thedirection of another, "independent" union, AmalgamatedLocalUnion 355. This was accomplished through theactivities of Richard Nocella, brother of Russell ServiceManager Joseph Nocella and self-styled Local 355 shopsteward,with the active assistance of various Russellsupervisors, who in a I-day "campaign" enlisted 21 serviceemployees-substantially the full crew-to sign member-ship cards to join Local 355. These activities, camed onopenly and without concealment on Russell premisesduring paid working time, were known to Russell,including not only its Service Manager Joseph Nocella(chiefof all service employees) but also its president,Russell Philpit, who did nothing to hinder those activitieseven though they were in violation of Russell rules banningsuch solicitation.When before any agreement was concluded betweenLocal 355 and Russell, UAW Local 259 was invited intothe fast-developing situation, the employee (a supervisor)who had called UAW Local 259 in was-in total contrastto those who had been openly soliciting for Local 355 oncompany premises during paid working time, in violationof company rules-berated by Russell President Philpitand ServiceManager Joseph Nocella, in Nocella's orPhilpit's office, and informed in no uncertain terms thatUAW Local 259 would not be tolerated by Russell as itsemployees' representative, and that Russell would shutdown rather than deal with it.Thereafter, to the knowledge of Russell and its supervi-sors, a substantial majority of the service employees signedmembership cards, later in date than the cards they hadsigned for Local 355, designating UAW Local 259 as theirsole bargaining representative, upon the basis of whichUAW Local 259 requested recognition and preservation ofthestatus quopending determination of the question ofrepresentation through a secret ballot election to beconducted by the Board. Notwithstanding its knowledge ofthese facts, Russell ignored these requests of UAW Local259, and instead-through Service Manager Joseph Nocel-la again expressly telling the employees that it would underno circumstances deal with UAW Local 259, but wouldrather shut down-proceeded to enter into whirlwind"negotiations" and to execute a "collective agreement"with Local 355, a labor organization with which Russellhad had no prior dealing.72 Respondents Russell and Local355 either backdated or otherwise signed that "collectiveagreement" as of a date I day after the date on the 21Local 355 cards; namely, September 10, 1970.73Russell's blitzkrieg enlistment of employees, whirlwind"negotiations," and lightning-like alleged contract execu-unique "instant success" as a result of employer assistance SeeN L R B vLink-Belt Co,311 U S 584,5887'As indicated above, it is in any event no answer for Respondents tocontend, as they (particularly Local 355) do, that Local 355 simply beatUAW Local 259 to the punch, and that Russell executed a contract with(Continued) 374DECISIONSOF NATIONALLABOR RELATIONS BOARDtion are' most unusual in labor relations as chronicled inthe annals of the Board. Such suspicious speed, within theframe of reference of Russell's past hostility and evenBoard order and court decree proscribing refusal tobargain in good faith with UAW Local 259, its announcedpreference of Local 355, its open membership campaign atits own expense through its own supervisors and manage-ment-relatedpersonnel on behalf of Local 355,74 itsdeliberatemisdating of the "collective agreement" hastilyexecuted with Local 355, the terms and provisions of that"collective agreement" including the mandatory Local 355membership75 and dues "checkoff" with surrender of theright to strike and other employee rights, and its threats toshut down rather than deal with UAW Local 25976 speakeloquently of a snug "sweetheart" arrangement as charged.So far as Respondent Russell is concerned, they speakloudly of Employer assistance and support 77 to Local355; 78 Employer encouragement (of Local 355) as well asdiscouragement (of UAW Local 259) of union membershipand thus discrimination in regard to hire and tenure ofemployment; and, further, interference, restraint, andcoercion of employees in the exercise of their right to selecta bargaining representative of their own free choice, andtheir other rights guaranteed to them in Section 7 of theAct.Oil Transport Co.,182 NLRB No. 148, enfd. 440 F.2d664 (C.A. 5);Shea Chemical Corporation,121 NLRB 1027,1029.They speak dust as loudly, so far as RespondentLocal 355 is concerned, of restraint and coercion by Local355 of employees in the exercise of their Section 7 rightsand of causing as well as attempting to cause Russell todiscriminate against its employees in violation of Section8(a)(3) of the Act.79 Upon the entire record, I find andLocal 355 before UAW Local 259 came onthe sceneAlthough I do notbelieve this in fact occurred, even if it did Local 355 was still an assisted andotherwise unlawfully employer-sponsored union for the Russell employeesUnder the circumstances shown, this would have been true even if UAWLocal 259 hadnever come on the scene at all74 "[A]n employer may properly be held responsible for 'interfering' inthe affairsof a union because of participation by his supervisors eventhoughsuch participation was not expressly authorized or ratified."Plumbers Local636 vNLRB,287 F 2d 354, 360 (C A D C) See alsoIl LR B v Park Edge Sheridan Meats, Inc,323 F 2d 956 (C A 2) Norepresentation question is presented when the showing of interest is basedon cards solicited by supervisors, since such a union isincapable ofrepresentingthe employeesDesdu Productions, Inc,106 NLRB 17975CfShipwrecking, Inc,136 NLRB 1518, 152096CfN L R B v Gissel Packing Co,395 U S 575, 618-6620,TextileWorkers v Darlington Co,380 U S 263, 274, fn 20,N L R B v ExchangeParts Co,375 U.S 405, 409,N L R B v Virginia Electric & Power Co,314U S 469, 477, 478;Holly Hill Lumber Company v N L R B,380 F 2d 838,841 (C A4),N L R B v Eastern Die Co,340 F 2d 607, 608 (C A I), cert.denied 381 U S 951,N LR B v Tru-Line Metal Products Company,324F 2d 614, 616 (C A 6), cert denied 377 U S 906,United Fireworks Mfg CovN L R B,252 F 2d 428, 430 (C A 6) "The right of employees to berepresented by officials of their own choice doubtless must outweigh anyprinciple ofpersona non grata " N LR B vSignalManufacturing Co,351F 2d 471 (C A I), cert denied 382 U S 98577As, through enabling and tolerating card solicitation for Local355-as distinguished from UAW Local 259-on company premises duringpaid working time, by company supervisors and personnel; and throughovert company favoritism toward Local 355 and coercive campaigningagainstUAW Local 259 Cf, e g,Modern Cleaners Company,100 NLRB 37,enfdsub nom N L R B v Giallanza,208 F 2d 243 (C A 2); N LR B vClintonWoolenMfg Co,141F 2d 753 (C A6),Oil Transport Co,182NLRB No 148, enfd 440 F 2d 664 (C A 5, nonfiling of representationpetition byrival unionnot determinative),Shea Chemical Corporation,121NLRB 1027, 1029,Jack Smith Beverages, Inc,94 NLRB 1401, enfd asmodified 202 F 2d 100 (C A 6), cert denied 345 U S 995,Midwest Pipingconclude that Respondents in fact did these things, Russellin violation of Section 8(a)(2), (3), and (1), and Local 355in violation of Section 8(b)(1)(A) and (2), of the Act.Upon the foregoing findings and the entire record, I statethe following:CONCLUSIONS OF LAW1.At all materialtimes,Respondent Russell Motors,Inc., has been and is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.At all materialtimes,Respondent AmalgamatedLocalUnion 355 has been and is a labor organizationwithin the meaning of Section 2(5) of the Act.3.At all material times, Local 259, United Automobile,Aerospace, and Agricultural Implement Workers of Amer-ica International Union, Charging Party herein, has beenand is a labor organization within the meaning of Section2(5) of the Act.4.Assertion of jurisdiction in this proceeding is proper.5.By its conduct set forth in section III, above, foundto constitute unfair labor practices, RespondentRussellMotors, Inc., has:a.In violation of Section 8(a)(2) of the Act, contributedfinancial or other support to a labor organization,vizAmalgamated Local Union 355;b.In violation of Section 8(a)(3) of the Act, discrimi-nated in regard to hire and tenure of employment andterms and conditions of employment: (1) to encouragemembership in a labor organization, viz. AmalgamatedLocal Union 355; including by said Russell Motors, Inc.,agreeing to a maintenance of membership requirement in aand Supply Co, Inc,63 NLRB1060 In this connection,RespondentRussell'shistory ofanimus againstUAW Local 259 hasbeen considered. Itmay also be said that prematureemployerrecognition in the faceof a rivalunion claimlends status to the prematurelyrecognized union,therebyfurther interferingwith, restraining,and coercing the employees' truefreedom of choice. Local 355 OfficialStirt testified that"subsequent to that[recognition of Local 355 by Philpit onSeptember 9], other people signedup later on,when we had the agreement "78 It is not alleged or contended by General Counsel that Local 355 is a"dominated" or "interferedwith" union under Sec 8(a)(2), presumablybecause the Employerhere was neither the original sire noraccoucheurofLocal 355 itself-although ina sense theEmployerwas such to hisemployees here Undercertain circumstances,employer "domination" hasbeen predicated upon theprominentrole of supervisors,as here, in thesponsoredunion activities,committees,and meetings(Wahlgren Magnetics,132 NLRB 1613, Thompson Ramo Wooldridge, Inc, 132 NLRB 993, enfd.asmodified 305 F 2d 807 (C A. 7, and employer "interference"has beenpredicated upon supervisors'membership-as here-on anemployees'bargaining committee(Nassau and Suffolk Contractors' Association, Inc,118NLRB 174,see alsoPlumbers Local 636 v N L R B,287 F.2d 354(C A D C ), quoted in fn74, supraA finding ofemployer "domination" (asdistinguishedfromemployer "assistance")may warrant an order disestab-lishing the dominatedunionN LR B v District 50, UMW,355 US 453,458-459,Jack Smith Beverages, Inc,94 NLRB 1401, enfd as modified 202F.2d 100 (C A 6), cert denied 345 U S 99579Thatscienteror wilfulnessis unessential to violationof Sec 8(b)(I)(A)and (2), see1LGWU [Bernhard-Altmann Co J, v N L R B,366 U.S. 731,738-39 An 8(a)(2) violation by an employer supports a finding ofan 8(b)(1)violation by the assistedunion for interferencewith employees'rights toorganizethemselves,such as through concluding a contract with theemployer(N L R Bv.RichardW Kaase Company,346 F.2d 24 (C.A. 8),ElleryProductsManufacturing Co, Inc,149NLRB 1388), particularlywhere the contract unlawfully conditionsemployment upon maintenance ofunion membership (cfUnitedAssociationof Journeymen & Apprentices,Plumbers Local 231, J S Brown-E F Olds Plumbing & Heating Corp,115NLRB 594) RUSSELL MOTORS, INCcollective agreement with said labor organization notwith-standing that said labor organization was not dulyemployee-authorized and further notwithstanding that saidlabor organization was established for said Russell Motors,Inc., employees, and maintained and assisted by actions ofsaid Russell Motors, Inc,, defined in Section 8(a) of the Actas unfairlabor practices; and (2) to discourage member-ship in a labor organization, viz Local 259, UnitedAutomobile,Aerospace, and AgriculturalWorkers ofAmerica International Union;c.In violation of Section 8(a)(1) of the Act, interferedwith, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.6.By its conduct set forth in section III, above, foundto constitute unfair labor practices, Respondent Amalga-mated Local Union 355 has, in violation of Section8(b)(1)(A) and (2) of the Act, restrained and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act, and has caused and attempted tocause an employer, viz Russell Motors, Inc., to discrimi-nate againstits employees in violation of Section 8(a)(3) ofthe Act.7.The foregoing unfair labor practices, and each ofthem, have affected and are continuing to affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYThere remains the question of remedy.It isa widely acknowledged principle in the transactionof human affairs that previous conduct is a reliable guideto anticipated future behavior. This case affords a goodexample of that principle so far as the past is concerned. Itshould also utilize that principle thereapeutically toprovidea lessbleak future.Neither of Respondents is a stranger to the Board,although Local 355 is very well known indeed. So far asRespondent Russell is concerned, as will be recalled, thereis a previous history, a few years ago, of unlawful refusal tobargain with UAW Local 259 in the face of that Union'sofficial certification by the Board following a secret ballotelection, resulting in a Board order and court decree by theSecond Circuit Court of Appeals of the United States.Notwithstanding all this, as has been shown, Russellpersistsin its obdurate hostility to its employees' selectionof that Union as bargaining representative, to the extent ofthreatening to go out of business and thus end their jobsrather than deal with it, and instead foisting a "sweetheartunion" (Local 355) on its employees to prevent thateventuality.These circumstances warrant and require astronger and more effective remedy than the last time.So far as Respondent Local 355 is concerned, thereasonable limitations of decision writing as well asdecision reading mandate a more synoptic treatment thanthe chronology really warrants.We are told that in fashioning an appropriate remedy wemay properly consider a Respondent's history.N.L.R.B. v.Gissel Packing Co.,395 U.S. 575, 614;N.L.R.B. v. Seven-UpBottlingCo, 344 U.S. 344, 348-49;Truck Drivers & HelpersLocal Union No. 728, Teamsters v. N.L.R.B.,332 F.2d 693,695, 697 (C.A. 5), cert. denied 379 U.S. 913;Local 138, etc.v.N.L.R B.,321F.2d 130, 138 (C.A. 2);N.L.R.B. v.375Springfield Building & Const. Trades Council,262 F.2d 494,498-499 (C.A. 1), cited with approval inN.L.R.B. v. OchoaFertilizer Corp.,368 U.S. 322; Jaffe,The Judicial Enforce-mentof Administrative Orders,76 Harv. L. Rev. 865, 892(1963).Local 355 has had a long and consistent history ofviolations before the Board and courts for more than10 years, including the followingcases 80(1)LundyManufacturing Corporation, Amalgamated Local Union 355& ano.(Cases 2-CA-6083, 2-CA-7330, 2-CA-7330-3,2-CA-6403, and 2-CA-7330-2; acts dating from 1957),136 NLRB 1230 (1962), enfd. 316 F.2d 921 (C.A. 2, 1963),cert. denied 375 U.S. 895 (1963);(2) Fiore Brothers Oil Co.,Inc.,Amalgamated LocalUnion355&ano.(Cases2-CA-8146 and 2-CB-3234), 137 NLRB 191 (1962), enfd.317 F.2d 710 (C.A. 2, 1963); involvesStirt;(3) Salmirs OilCompany, Amalgamated Local Union 355 & ano.(Cases2-CA-8149 and 2-CB-3237), 139 NLRB 25 (1962);involves Stirt;(4)Malcolm Konner Chevrolet, AmalgamatedLocalUnion 355 & ano.(Cases22-CA-1282 and22-CB-527), 141 NLRB 541 (1963), enfd. 338 F.2d 972(C.A. 3, 1964); involves Stirt;(5) Richmond Rambler Sales,Inc.,Amalgamated LocalUnion 355 & ano.(Cases29-CA-223 and 29-CB-70; 1965), Board Order (DS-609;1965) and court decree (Ca. 2; 1966) on consent; involvesStirtandBisciglie;(6)Command Lincoln-Mercury Corp.,Amalgamated Local Union 355 & ano.(Cases 29-CA-360and 29-CB-134; 1965), Board Order (DS-644; 1966) andcourt decree (C.A. 2; 1966) on consent; involves Stirt; (7)Raymond Buick, Inc., Amalgamated Local Union 355 & ano.(Cases 29-CA-731, 29-CA-773, and 29-CB-259), 173NLRB 1292 (1968; Board at 1293 speaks of Local 355's"peculiar proclivity to be involved in collusivesituations"),enfd. 445 F.2d 644 (C.A. 2, 1971); involves Tolkow; (8),(9), and (10)Buckingham Livery Service, Fugazy-Continen-tal,Inc.,Amalgamated Local Union 355, et al.(Cases29-CA-916,29-CA-1092, and 29-CA-1214), Board ordersadopting TXDs on no exceptions (1969), enforced byconsent ordersub nom. N.L.R.B. v. Fugazy-Continental,Inc.(C.A. 2, 1969; consolidatedcases); (11)Vanella BuickOpel, Inc. and Amalgamated Local Union 355, Intervenor(Cases 22-CA-4204, 22-CA-4206, and 22-RC-4745), 191NLRB No. 107 (1971); (12) and (13)Robin Ford Sales, Inc.and Amalgamated Local Union 355; Consolidated PetroleumTerminal, Inc. and Amalgamated Local Union 355,con-tempt proceedings involving contempt by Local 355 ofthree previous Second U.S. Circuit Court of Appealsdecrees inSalmirs(1964) andRichmond Rambler(1966)cases,supra(C.A. 2, Nos. 28,481; 30,236-7; & 30,405-6); 5-day adversary hearing, onreferenceof C.A. 2, in U.S.D.C.,E.D.N.Y. (69-Civ. 1560), before U.S.D.J. Dooling asSpecialMaster, 77 LRRM 2989 (Oct. 23, 1970), findingand report confirmed and adopted and civil contemptjudgmententered againstLocal 355, Stirt and Tolkow, 77LRRM 3082 (C.A. 2, July 12, 1971); involves Stirt, Tolkow,& Bisciglie,with finding thatBisciglie inRobin Fordbackdated "collective agreement" between Local 355 andEmployer;(14)Vanella Buick Opel, Inc., AmalgamatedLocalUnion 355 & ano.(Cases22-CA-4373 and22-CB-1857), 194 NLRB No. 123; and (15)the instantcase.80 Officially noticed in connection with Remedy herein 376DECISIONSOF NATIONALLABOR RELATIONS BOARDThe factual pattern encountered in these cases is largelythe same as that found in the instant case; viz: introductionand installation of Local 355 as "exclusive bargainingrepresentative" for all unit employees as a result ofEmployer connivance, coercion, interference, or assist-ance;utilization of Employer executives or supervisors toenlist employees into Local 355 membership; a blitzkriegsigning up of employees on Local 355 cards, followed by aspeedy "collective agreement" with the Employer; provi-sions in the"collective agreement" for a Local 355 "Unionshop," with mandatory requirement that all employees joinand maintain Local 355 membership as the puce ofretaining their jobs, and with the Employer "checking off"from employees' wages and paying directly to Local 355 allLocal 355 fees and dues on behalf of all employees; and acompeting union or unions thereby discriminated againstand ousted. As has already been noted, repeated violationsof Board orders and court decrees are involved, capped bythe recent contempt judgment by the Second U.S. CircuitCourt of Appeals. The locale of almost all cases is the LongIsland-MetropolitanNew York City (including nearbyNew Jersey) area; and identified throughout various of thecases as the active officials and representatives of Local355 are Stirt, Bisciglie, and Tolkow.Not only is Respondent Local 355 thus well known tothe Board, but so also are thedramatis personaewhich itsupplies to act out the scenario which has enjoyed so manyrepeatperformances.Thus,we meet again Stirt andBiscighe.81The script is again essentially the same-amongother things, the use of Employer supervisors to dragoonemployees into Local 355, the swift signing of a "collectiveagreement" featuring a Local 355 "security" provisionrequiringmandatorymembership in Local 355, withmandatory initiation fees and dues "checked off" ascontinuing deductions from employees' wages as the priceof retaining jobs, and the surrender of the right to strike orcomplain about any employment conditions. It is alsonoted, for example, that in theRobin Fordcase in theabove chronology there was an express finding by JudgeDooling that the Local 355 representative (Bisciglie)backdated the Local 355 "collective agreement" with theEmployer-like here. The Local 355 official and represent-ative primarily involved in the instant case, Henry Stirt,cannot claim unfamiliarity with the script which hereenacted here as leading man, since he played the rolebefore; he has signed notices, stipulations, and consentdecrees in prior proceedings. His actions must therefore bejudged as calculated and deliberate. On October 23, 1970,81Stirt explained here that he has been treasurer as well as an organizerand business agent of Local 355, an "unaffiliated independent" labororganization, for about 2-1/2 years, and prior to that secretary-treasurer forabout 6 years, thatBiscigliehas been secretary for about 2-1/2 years, thatBernard Tolkow is "Business Manager" who runs the Union on a day-to-day basis, and that the president is Charles Goldstein82Further experience appears amply to have borne out the concern ofthe statutory authors that "Experiencehas demonstrated thattheBoard has not been able in some instances to correct unfair labor practicesuntil after substantial injury has been doneSince the Board's ordersare not self-enforcing,ithas sometimes been possible for persons violatingthe act to accomplish their unlawful objective before being placed underany legal restraint and thereby to make it impossible or not feasible torestore or preserve the status quo pending litigation " (S Rep No 105, 80thCong , 1st Sess 8, 27 ] 1947 1 )83 See, e g,Fibreboard Corp v. N L R B,379U S 203, 215-217,in the Second Circuit Court of Appeals contempt proceed-ings inN.L.R.B. v. Amalgamated Local Union 355,U.S.District Judge Dooling found (G.C. Exh. 17-Id., Findings54 and 55, adopted by the court of appeals):54.Tolkow andBiscigliewere fully cognizant of theimplications of their own conduct and fully participantin the conduct of Local 355 in organizing Robin FordSales,Inc., and Tolkow knew and understood the termsof the cease and desist orders and the enforcementdecrees referred to in findings 4, 6 and 7.55.Stirt was fully cognizant of the implications of hisconduct and fully participant in the conduct of Local355 in organizing Consolidated Petroleum Terminal,Inc., and Tolkow and Stirt knew and understood theterms of the cease and desist orders and the enforce-ment decrees referred to in findings 4 and 6.Section 10(c) of the Act empowers the Board to orderviolators "to cease and desist from such unfair laborpractice, and to take such affirmative action includingreinstatment of employees with or without back pay, aswilleffectuate the policies of this Act." Test of thisstatutory authority has drawn from our highest Court thecharacterization that it "charges the Board with the task ofdevising [ effective ] remedies."N.L.R.B. v. Seven-UpBottling Co.,344 U.S. 344, 346.82We are constantly adjured by higher authority to designeffective remedies; 83 as indicated, obedience to the Act'smandates requires no less. "It is now axiomatic that theBoard has broad discretion in fashioning an affirmativeremedy under Section 10(c) to `effectuate the policies of theAct.' See,e.g.,N.L.R.B. v. Gissel Packing Co.,395 U.S. 575,612, 216 (1964)."Lipman Motors, Inc v. N. L. R. B.,451 F.2d823 (C.A. 2). Nor is the fact that a remedy never has beenapplied before reason for not applying it if warranted.N.L.R.B. v. Link-Belt Co.,311U.S. 584, 600, and casescited;Heck's, Inc.,191 NLRB No. 146.Under the circumstances shown, it would be nothing lessthan a travesty to fail to recommend utilization of the fullarmamentanum of the Board's remedial powers to preventstillfurther repetitions of deliberately continued lawlesspreying on employees, the intended beneficiaries of theAct's guarantees. In the situation and against the back-ground shown, I find thatit islikely that the describedactions on the part of Local 355 will recur in the absence ofeffectivemeasures, which are accordingly called for here.Aftercarefuland searching consideration, I haveresolved to recommend an order which, while fair, containsthose features which I think the public interest requires inN L R B v Erie Resistor Corp,373 U S 221, 236,N L R B v Seven-UpBottlingCo,344US 344, 346-349,VirginiaElectric& Power Co vNLRB ,319 U S 533, 539-540,Phelps Dodge Corp v N L R B,313 U.S177, 188, 194, 198 The Boardhas expressed concerned awareness of theseriousnessof this problem andthe essentiality of solutions See, e g ,McCulloch,A Tale of Two Cities or Law in Action,1962 Proceedings ofAmerican Bar Association Section of LaborRelationsLaw, 14, 25, in whichthe former chairman spoke of the necessityfor designing remedies "that willgivemoreprotection to the rights of self-organization, discourage unfairlabor practices by unions and employers,and encouragethe practice andprocedure of collectivebargaining" There are additionalconsiderationshere "The fact that the electionis still to be held adds strengthto the viewthat the policies of the Act would requirean appropriateBoard order tooffset, insofar assuchan order could do so,the effectof suchunfair laborpractices"United Steelworkers of America, AFL-CIO (Wagner IndustrialProducts Co)v.NL.RB,386F2d981,983(CADC) RUSSELL MOTORS, INC.order to effectively discourage and hopefully to terminatethe deliberate flaunting of the Act which has continued forover a half generation to characterize Respondent Local355'smodus operandi.Those features will be apparent fromthe contents of the order recommended to the Board,which it would be superfluous to preview at this point.Where essential or appropriate, additional rationale isthere supplied.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this consolidat-ed proceeding, and upon all other proceedings identifiedabove and officially noticed herein, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended: 84ORDERA.RussellMotors, Inc., and its officers, agents,successors, and assigns, and Amalgamated Local Union355 and its officers, agents, and representatives, shalljointly and severally forthwith:1.Cease and desist from giving effect to a certain"collectiveagreement" entered into between RussellMotors, Inc., and Amalgamated Local Union 355 datedSeptember 10, 1970, or to any of its terms or provisions;without prejudice, however,to any wage rate, wage increase,vacation or holiday or sick leave period, hospitalization,medical or dental insurance coverage, or-any othereconomic benefit or emolument granted thereunder, oraccruing or to accrue to any employee of Russell Motors,Inc., thereunder or in consequence thereof.2.Cease and desist from giving effect to, or maintain-ing or asserting the validity of, any "membership card"executed by any employee of Russell Motors, Inc., on orsince September 8, 1970, for the purpose of recognizingsaid Local 355 as the representative of the signatory ofsuch card.3.Cease and desist from giving effect to any authoriza-tion executed by any employee of Russell Motors, Inc., onor since September 8, 1970, requiring or authorizingRussellMotors, Inc., to "check off," deduct, withdraw,withhold, or otherwise not pay to any such employee, or topay over to Amalgamated Local Union 355 for initiationfees or dues or on account of any obligation of member-ship in said Local 355, any part of such employee's wagesdue; and return each such authorization to the signatoryemployee.84 In the event no exceptions are filed as providedby Sec102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adoptedby theBoard and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes85This provision is deemed particularly appropriate in view of theinclusion in the parties'described "collective agreement"ofmandatoryunion maintenance-of-membership and fees-dues "checkoff"requirementswhich have concededly been enforced by Respondents here at all times Cf,e.g,VirginiaElectric& Power Co v N L R B,319 U S 533,539-541,N L R B v Raymond Buick,Inc,445 F.2d 644,645 (CA2),BernhardtBros Tugboat Service, Inc v N LR B,328 F 2d757 (C A 7)86 In view of the current level of legal interest charges,Isee nojustification for limiting interest below the lawful rate permissible in thejurisdiction where the moneys in question were unlawfully exacted from theemployees I do not regard the requirement that lawful interest be added to3774a.Reimburse each employee of Russell Motors, Inc.,who has paid or been charged, or who has had deductedfrom his wages, by "checkoff" or ,therwise, under or inconsequence of the aforesaid "collective agreement" datedSeptember 10, 1970, or any "checkoff" authorization orotherwise, any and all initiationfees,dues, and othercharges, payments, exactions, and amounts paid by or onbehalf of such employee, on or since September 10, 1970; 85plus interest at the maximum lawful rate under the law ofthe State of New York.864b.Preserve and, upon request, make available to theBoard or its agents, for examination and copying, theirrespective payroll records, social security payment records,timecards, personnel records, payment receipt records,reports, and all other records, including those of the UnitedWelfare Fund ofl Amalgamated Local Union 355, necessaryto determine the amounts of refunds due and the extent ofcompliance with this recommended Order.5.Reimburse Local 259, United iAutomobile, Aero-space,' and Agricultural ImplementWorkers of AmericaInternational Union forits organizing expensesincurred inconnection with the service employees of Russell Motors,Inc.,on and since September 14, 1970, and for itsreasonable attorneys'feesand disbursements in theconsolidated proceeding resulting in this recommendedOrder; the amounts thereof to be determined, if agreementcannot be reached thereon, by order on petition to theBoard, jurisdiction being expressly retained for thatpurpose.87B.RussellMotors, Inc., and its officers, agents,successors, and assigns, shall forthwith:1.Withdraw and withhold recognition from, and ceaseand desist from recognizing, negotiating, or dealing with,Amalgamated Local Union 355 as the bargaining repre-sentative of any unit of employees of Russell Motors, Inc.,unlessand until said Local 355 has been duly certified bythe National Labor Relations Board to be such representa-tive following a Board election.882.Cease and desist from unlawfully, directly orindirectly, giving, contributing, promising, or holding outany financial or other support, aid, assistance, or preferen-tial treatment to any labor organization.3.Cease and desist from directing, authorizing, orpermitting any official, supervisor, or agent of RussellMotors, Inc., to enlist or solicit, directly or indirectly, anyemployee of RussellMotors, Inc., to join any labororganization.repaymentof an unlawful exaction as the imposition of a penalty.Cf.UAW[UdylueCorp],v.NL.RB,79LRRM2031,2041 (CADC)87CfUAW [Udyhte Corp J v N LR B, supra,N L R B v Local 825.Operating Engineers,430 F 2d 12251 (C A3),Local 57, ILG WU (GarvinCorp], v NL RB,374 F 2d 295, 304, fn 22(C A.D.C ),per Burger. J.), certdenied 387 U S 942,Port Drum Company,170 NLRB 555, 556-557. and 180NLRB No 90It is deemedappropriateto extend this requirement toRespondent Russell in view of the circumstances herein,involving itsannounced,persisting intransigeanceon the subjectof dealingwith UAWLocal 259 notwithstandingthe previoushistory ofits relationship with thatUnion, including aBoard order and Courtdecree following its unlawfulrefusal to bargain after Board certification of that Union after a Boardelection,as wellas its pursuit of that policynotwithstanding its timelyreceipt hereinfrom UAW Local 259 of oraland telegraphic requests forrecognitionand maintenance of thestatus quopending a Board election88CfBurns InternationalDetective Agency v. N L R B,441 F 2d 911(C A2),The Carpenter Steel Company,76 NLRB 670 378DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Cease and desist from in any manner interferingwith, restraining, or coercing its employees in the choice ofLocal 259, United Automobile, Aerospace, and Agricultur-al Implement Workers of America International Union, orany other labor organization, as their bargaining represent-ative.5.Cease and desist from threatening not to recognize,negotiate, or deal with Local 259, United Automobile,Aerospace, and Agricultural Implement Workers of Amer-ica International Union (or- any other labor organization),in the event employees of Russell Motors, Inc., select saidUAW Local 259 (or any other labor organization soselected) as their bargaining representative.6.Cease and desist from threatening to shut down itsplant, shop, business, or operations, or any part thereof, inthe event that its employees select Local 259, UnitedAutomobile,Aerospace,andAgriculturalImplementWorkers of America International Union (or any otherlabor organization) as their bargaining representative.897.Cease and desist from encouraging or discouragingmembership in any labor organization by discrimination inregard to hire or tenure of employment or any term orcondition of employment.8.Cease and desist from in any other manner interfer-ingwith, restraining, or coercing any employee in theexercise of his right to self-organization; to form, join, orassistany labor organization; to bargain collectivelythrough representatives of his own choosing; to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection; or to refrain from anyand all such activities.9.Post at each of its locations in the Village of Roslyn,Nassau County, New York(viz,1039 Northern Boulevardand 1900 Northern Boulevard), copies of the "Notice toEmployees" and also copies of the "Notice to Members"attached hereto marked "Appendix A" and "AppendixB."90 Copies of said Appendix A, on forms provided bythe Board's Regional Director for Region 29, shall, afterbeing duly signed by the authorized representative ofRussellMotors, Inc., be posted by Russell Motors, Inc.,immediately upon receipt thereof, and be maintained by it89 See casescited in In.76, supra. Textile Workers v. Darlington Co.,380U.S. 263, 274, In. 20, expresslycautionsthat,while actualtermination ofbusiness operationsrather than deal with aunion isnot proscribed, thethreatto do so is.99 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in thenotices reading"Posted byOrder of the National LaborRelationsBoard" shall read "PostedPursuantto a Judgment of the United States Court of AppealsEnforcingan Order ofthe National LaborRelations Board."91 In the eventthat this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall bemodifiedto read:"Notify said Regional Director, in writing, within 20 days from the date ofthisOrder, what steps Respondent, has taken to comply herewith."92Cf.BurnsInternationalDectective Agency v. N. L. R. B.,441 F.2d 911(C.A. 2);Laura Modes Company,144 NLRB 1592, 1596. Respondent Local355 concededduring closing argumentthat theBoard haspower to so order.93Ibid.In recommending inclusion of this featurein the Order, I do sowithfull awarenessthat the Board declined to adopt such a feature whensuggested by myBrother Plaine in1968 inRaymond Buick, Inc.,173 NLRB1292, enfd. 445 F.2d 644 (C.A. 2); and that my Brother Fitzpatrickthereafter inVanella Buick Opel, Inc.,194 NLRB No. 123 (1971), in view ofthe Boarddecision inRaymond Buickas he expressly stated did not consideritappropriate to recommend this particular remedy against Local 355 in theindicated pattern ofviolationson its part. But in declining to adopt thisremedy when recommended by my Brother Plaine,the Boardat that timefor 60 consecutive days thereafter, in conspicuous places,in the aforementioned locations, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material. Copiesof said Appendix B shall, immediately upon receipt thereoffrom said Regional Director, likewise be posted, main-tained, secured, and safeguarded.10.Deliver signed copies of the Notice to Employeesmarked "Appendix A" to the Board's Regional DirectorforRegion 29 in a quantity to be designated by saidRegional Director, for the purpose of posting by Amalga-mated Local Union 355.11.Notify said Regional Director, in writing, within 20days from the receipt of this Decision and recommendedOrder,what steps RussellMotors, Inc., has taken tocomply herewith.91C.Amalgamated Local Union 355 and its officers,agents, and representatives, shall forthwith:1.Cease and desist from representing or purporting torepresent, or holding itself out as representative of, anyemployees of Russell Motors, Inc., under or in conse-quence of a certain "collective agreement" entered intobetweenAmalgamated Local Union 355 and RussellMotors, Inc., dated September 10, 1970, or any of its termsor provisions, or otherwise unless and until said Local 355has been duly certified by the National Labor RelationsBoard to be such representative following a Boardelection 922.For a period of 3 years from the date of any finalOrder herein or in any proceeding growing out of thisproceeding, cease and desist from representing or purport-ing to represent, or holding itself out as representative of,or entering into any collective agreement as representativeof, any unit of employees of any employer, not presentlyvalidly represented by Amalgamated Local Union 355,unless and until said Local 355 has been duly certified bythe National Labor Relations Board to be such representa-tive following a Board election.933.Cease and desist from utilizing officials, supervisors,or agents of an employer to unionize or to attempt to(1968) expressly stated that it was doing so only"at this time" (173 NLRBat 1293).Since then,however, Local 355 hasnot only again continued toengage in the acts here found, but it as well as its officials have been held incivilcontempt by the Second Circuit Court of Appeals (77 LRRM 3082)following a full adversary hearing before United States District JudgeDooling sitting as a Special Master of the Court of Appeals (F.Supp., 77LRRM 2989).I therefore consider that the time is now ripe-more thanripe-for a renewed recommendation that this remedy be adopted.It shouldnot be necessary for the Federal agency armedwithresponsibility forpolicing industrial relations to "fox hunt"recidivists to earth with the samedull weapons which have repeatedly proven ineffective in the past. Nor isthe Board required to "play hide-and-seek"with violators of the Act.MexiaTextileMills, Inc. v. N.L.R.B.,339 U.S. 563, 568.Extentionof the effect of aBoard order against a union beyond the immediate employer is by nomeans unknown. For example,inDistrict 65, Retail etc. Union(The St. JohnAssociates,Inc., et al.),157 NLRB 615, involving a union"swarm-in" uponvarious employers' premises for organizational purposes during worktime,the Board did not limit its cease-and-desist order to the involved employers'premises but extended it to the premises of "any other employer in thegeographic area of its jurisdiction."Id.at 626.When the Board order wasenforced inN.L.R. B. v. District 65, Retail,Wholesale and Department StoreUnion,375 F.2d 745, 747 (C.A. 2), the courttook the occasion to state, "Ifthe much used phrase 'law and order' is to have any meaning in our society,the Board's decision supporting these words must be enforced. The mannerinwhich the union proceeded justifies the broadest type of order."(Continued) RUSSELL MOTORS, INC.unionize that employer's employees, to induce or attemptto induce such employees to be represented by Amalga-mated Local Union 355, or to assist or aid said Local 355in organizing such employees.4.Cease and desist from causing or attempting to causean employer to discriminate against an employee inviolation of Section 8(a)(3) of the National Labor Rela-tions Act, as amended.5.For a period of 3 years from the date of any finalOrder herein or in any proceeding growing out of thisproceeding, cease and desist from issuing or delivering toany employee or employer for any purpose any member-shipapplication,ormembership or representationalauthorization card or other designation, of or pertaining toAmalgamated Local Union 355, unless there are legiblyand prominently imprinted thereon the following words:94THE NATIONAL LABOR RELATIONS BOARDHAS FOUND THIS UNION GUILTY OF COLLU-SION WITH EMPLOYERS TO VIOLATE RIGHTSOF EMPLOYEES, AND THIS UNION HAS BEENADJUDGED TO BE IN CONTEMPT OF COURT.6.Cease and desist from in any other manner restrain-ing or coercing any employee in the exercise of his right toself-organization,to form, join, or assist any labororganization; to bargain collectively through representa-tives of his own choosing; to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection; or to refrain from any and all such activities.7.Mail a copy of the Notice to Members, markedSimilarly, inTeamsters, Local 901 (Associated Federal Hotels),193 NLRBNo 90, the Board's cease-and-desist order by its terms extended throughoutall of Puerto Rico, "in view of the egregious nature of the violation in thiscase and the foregoing record of recent similar violations by the Union"which were officially noticed Id. While Respondent Union is closingargumenthere conceded that the Board has the power to prevent Local 355from representing the Russell employees here without an election, itdisputes the Board's power to do so regarding any other employees,citingN L.R B v. Gissel Packing Co,395 U S 575, andUMW v Arkansas OakFlooring Co,351 U S 62 1 do not agree Nor do I understand the court'slanguage in theGisselandArkansasOak Flooringcases,indicating thatemployer recognition of a bargaining representative upon the basis of a cardshowing without an election, may under certain circumstances be proper orrequired, to mean that such recognitionismandatory,nor that the Board ispowerless to act so as to prevent such exclusive representationeven as tononsigners of cards(possible49 percent of a unit), under abusive379"Appendix B," to each member of Amalgamated LocalUnion 355.958.Post in conspicuous places at its business places andmeeting halls, including all places where notices tomembers are customarily posted, copies of the Notice toMembers and also copies of the Notice to Employeesattached hereto marked "Appendix B" and "AppendixA".96 Copies of "AppendixB," on formsprovided by theBoard's Regional Director for Region 29, shall, after beingduly signed by the authorized representative of Amalga-mated Local Union 355, be posted by said Local 355immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,in the aforementioned locations, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material. Copiesof said Appendix A shall, immediately upon receipt thereoffrom said Regional Director, likewise be posted, main-tained, secured, and safeguarded.9.Deliver signed copies of the Notice to Membersmarked "Appendix B" to the Board's Regional DirectorforRegion 29 in a quantity to be designated by saidRegional Director, for the purpose of posting by RussellMotors, Inc.10.Notify said Regional Director, in writing, within 20days from the receipt of this Decision and recommendedOrder, what steps Amalgamated Local Union 355 hastaken to comply herewith.97circumstancessuch as those found here, involving deliberately persisting,egregious violationof repeated Board orders and courtdecrees in theplannedand patternedillegalmisuse of such cards so as to frustrate theAct's most basic purposes and guarantees94 See casesofficiallynoticed herein,enumeratedsupra, Raymond Buick,Inc and Amalgamated Local Union 355,173 NLRB 1292, 1293 (1968), enfd445 F 2d 644 (C.A2);N L R B v Amalgamated Local Union 355, 77LRRM 2989, 2991, 2993 (Finding 26), 2996-97 (Findings 54 and 55), and 77LRRM 3082 (C A 2), and fns 83, 85, and 93,supra95This requirementisnot limited to membersor allegedmembers ofLocal 355 in the employof Russell Motors, inc CfLoray Corp,184 NLRBNo57, J P Stevens and Co, Inc,157 NLRB 869, 878-879, enfd 380 F 2d292, 304 (C A 2), cert denied 389 U S 100596 See fn90,supra-97 Seefn 91,supra